Exhibit 10.1

EURO 130,000,000

FIVE YEAR CREDIT AGREEMENT

 

dated as of November 8, 2005

by and among

MOHAWK INTERNATIONAL HOLDINGS S.À R.L.,

as Borrower,

MOHAWK INDUSTRIES, INC.,
as Guarantor,

the Banks referred to herein,

and

KBC BANK NV,
as Administrative Agent and the Issuer




NY:791404.13

--------------------------------------------------------------------------------


Table of Contents

Page

Article I DEFINITIONS       2

SECTION 1.01. Definitions 2

SECTION 1.02. Accounting Terms and Determinations                14

SECTION 1.03. References 14

SECTION 1.04. Use of Defined Terms              14

SECTION 1.05. Terminology              14

SECTION 1.06. Determination of Amounts     14

Article II THE CREDITS     15

SECTION 2.01. Commitments to Lend              15

SECTION 2.02. Method of Borrowing Syndicated Loans             15

SECTION 2.03. Continuation Elections            16

SECTION 2.04. [Reserved]. 16

SECTION 2.05. Maturity of Loans.   16

SECTION 2.06. Interest Rates            17

SECTION 2.07. Fees            17

SECTION 2.08. Optional Termination or Reduction of Commitments         18

SECTION 2.09. Termination of Commitments  18

SECTION 2.10. Optional Prepayments             18

SECTION 2.11. Mandatory Prepayments         19

SECTION 2.12. General Provisions as to Payments       19

SECTION 2.13. Computation of Interest and Fees         19

SECTION 2.14. Letters of Credit        19

SECTION 2.15. Availability of Ancillary Facilities         22

SECTION 2.16. Terms of Ancillary Facilities   23

i

NY:791404.13

--------------------------------------------------------------------------------


SECTION 2.17. Commitment of an Ancillary Bank         24

SECTION 2.18. Repayment of Ancillary Facility             24

Article III CONDITIONS TO BORROWINGS AND ISSUANCE OF NEW LETTERS OF
CREDIT        25

SECTION 3.01. Conditions to Closing              25

SECTION 3.02. Conditions to All Borrowings and Issuance of Letters of Credit    
25

Article IV REPRESENTATIONS AND WARRANTIES                26

SECTION 4.01. Corporate Existence and Power              26

SECTION 4.02. Corporate and Governmental Authorization; No Contravention      26

SECTION 4.03. Binding Effect           26

SECTION 4.04. Financial Information               26

SECTION 4.05. No Litigation             27

SECTION 4.06. Compliance with ERISA          27

SECTION 4.07. Taxes          27

SECTION 4.08. Subsidiaries               27

SECTION 4.09. Not an Investment Company  27

SECTION 4.10. Ownership of Property, Liens 27

SECTION 4.11. No Default 28

SECTION 4.12. Full Disclosure          28

SECTION 4.13. Environmental Matters.           28

SECTION 4.14. Capital Stock             28

SECTION 4.15. Margin Stock             28

SECTION 4.16. Insolvency 29

SECTION 4.17. Anti-Terrorism Laws.               29

SECTION 4.18. Pari Passu Ranking.  29

Article V COVENANTS      30

SECTION 5.01. Information                30

ii

NY:791404.13

--------------------------------------------------------------------------------


SECTION 5.02. Inspection of Property, Books and Records        31

SECTION 5.03. Debt to Capitalization Ratio    31

SECTION 5.04. Restricted Payments                31

SECTION 5.05. Investments               31

SECTION 5.06. Negative Pledge        32

SECTION 5.07. Maintenance of Existence; Lines of Business     32

SECTION 5.08. Dissolution                33

SECTION 5.09. Consolidation, Mergers, Sales of Assets and
Dissolution                33

SECTION 5.10. Use of Proceeds        33

SECTION 5.11. Compliance with Laws; Payment of Taxes           33

SECTION 5.12. Insurance   34

SECTION 5.13. Change in Fiscal Year              34

SECTION 5.14. Maintenance of Property        34

SECTION 5.15. Environmental Notices            34

SECTION 5.16. Environmental Matters            34

SECTION 5.17. Environmental Release            34

SECTION 5.18. Debt of Subsidiaries 35

SECTION 5.19. "Know Your Customer" Checks.           35

Article VI DEFAULTS         36

SECTION 6.01. Events of Default      36

SECTION 6.02. Notice of Default      38

SECTION 6.03. Crediting of Payments and Proceeds    38

Article VII THE AGENT      38

SECTION 7.01. Appointment; Powers and Immunities  38

SECTION 7.02. Reliance by Administrative Agent        39

SECTION 7.03. Defaults      39

iii

NY:791404.13

--------------------------------------------------------------------------------


SECTION 7.04. Rights of Administrative Agent and its Affiliates as a
Bank            39

SECTION 7.05. Indemnification         40

SECTION 7.06. Intentionally Omitted.              40

SECTION 7.07. [Reserved]  40

SECTION 7.08. Nonreliance on Administrative Agent and Other Banks   40

SECTION 7.09. Failure to Act            40

SECTION 7.10. Resignation of Administrative Agent.  40

Article VIII CHANGE IN CIRCUMSTANCES; TAXES; COMPENSATION              41

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair 41

SECTION 8.02. Illegality     41

SECTION 8.03. Increased Cost and Reduced Return     42

SECTION 8.04. Compensation           43

SECTION 8.05. Taxes.         43

SECTION 8.06. Replacement of Banks             44

SECTION 8.07. Alternative Currency Matters                45

Article IX MISCELLANEOUS           46

SECTION 9.01. Notices       46

SECTION 9.02. No Waivers               48

SECTION 9.03. Expenses    48

SECTION 9.04. Indemnification; Waiver of Consequential Damages         48

SECTION 9.05. Sharing of Setoffs     48

SECTION 9.06. Amendments and Waivers     49

SECTION 9.07. Successors and Assigns         50

SECTION 9.08. Confidentiality          52

SECTION 9.09. Representation by Banks        52

SECTION 9.10. Obligations Several  52

iv

NY:791404.13

--------------------------------------------------------------------------------


SECTION 9.11. Governing Law          52

SECTION 9.12. Interpretation            52

SECTION 9.13. CONSENT TO JURISDICTION              52

SECTION 9.14. Judgment Currency  53

SECTION 9.15. Counterparts             53

SECTION 9.16. Reversal of Payments              53

SECTION 9.17. Survival of Indemnities            53

SECTION 9.18. Integration 53

SECTION 9.19. Mohawk Credit Agreement Provisions 53

SECTION 9.20. USA Patriot Act.       54

SECTION 9.21. Additional Borrowers.             54

SECTION 9.22. Service of process    54

SECTION 9.23. Severability.               55

Article X GUARANTY AND INDEMNIFICATION       55

SECTION 10.01. Guaranty and Indemnification              55

SECTION 10.02. Guaranty of Payment and Not of Collection      55

SECTION 10.03. Guaranty Absolute 56

SECTION 10.04. Waiver      56

SECTION 10.05. Inability to Accelerate           56

SECTION 10.06. Reinstatement of Guarantied Obligations           56

SECTION 10.07. Subrogation             56

SECTION 10.08. Expenses  56

SECTION 10.09. Cumulative Rights  56

SECTION 10.10. Nature of Rights     57

Exhibits

v

NY:791404.13

--------------------------------------------------------------------------------


EXHIBIT A           Form of Opinion of Counsel for the Administrative Agent on
behalf of the Banks

EXHIBIT B            Form of Opinion of Counsel for the Borrower

EXHIBIT C            Form of Assignment and Acceptance

EXHIBIT D-1        Form of Notice of Borrowing

EXHIBIT D-2        Form of Notice of Continuation

EXHIBIT E            Form of Compliance Certificate

EXHIBIT F            Form of Accession Letter

Schedules

Schedule 1.01(a)   Commitments and Lending Offices

Schedule 2.06        Mandatory Costs

Schedule 4.05        Litigation

Schedule 4.08        Subsidiaries

Schedule 5.06        Existing Liens

Schedule 9.21        Conditions Precedent Required To Be Delivered By An
Additional Borrower

vi

NY:791404.13

--------------------------------------------------------------------------------


NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


FIVE YEAR CREDIT AGREEMENT

THIS FIVE YEAR CREDIT AGREEMENT dated as of November 8, 2005, by and among
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., as Borrower, MOHAWK INDUSTRIES, INC., as
Guarantor, KBC BANK NV, as Administrative Agent, and the other Banks from time
to time party hereto.


DEFINITIONS

Definitions.  The terms as defined in this Section 1.01 shall, for all purposes
of this Agreement and any amendment hereto (except as herein otherwise expressly
provided or unless the context otherwise requires), have the meanings set forth
herein:

"Accession Letter" means a letter substantially in the form of Exhibit F.

"Additional Borrower" means a Subsidiary of the Borrower which becomes a
Borrower after the date of this Agreement under Section 9.21 (Additional
Borrowers).

"Administrative Agent" means KBC, in its capacity as administrative agent for
the Banks hereunder, and its successors and permitted assigns in such capacity.

"Affected Bank" has the meaning set forth in Section 8.06.

"Affiliate" means (a) with respect to the Guarantor or any of its Subsidiaries,
(i) any Person that directly, or indirectly through one or more intermediaries,
controls the Guarantor (a "Controlling Person"), (ii) any Person (other than the
Guarantor or a Subsidiary) which is controlled by or is under common control
with a Controlling Person, or (iii) any Person (other than a Subsidiary) of
which the Guarantor owns, directly or indirectly, 20% or more of the common
stock or equivalent equity interests; as used in this clause (a), the term
"control" means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and (b) with
respect to any other Person, a Subsidiary or a Holding Company of such Person or
any other Subsidiary of that Holding Company.

"Agreement" means this Five Year Credit Agreement, together with all amendments
and modifications hereto. 

"Aladdin" means Aladdin Manufacturing Corporation, a Delaware corporation.

"Alternative Currency" shall mean (a) Dollars, (b) Sterling, (c) Canadian
Dollars and (d) with the prior written consent of each Bank, any other lawful
currency (other than Euros); provided that such currency is freely convertible
into Euros in the European interbank market.

"Alternative Currency Amount" shall mean, at any time, with respect to any
amount denominated in Euros, the equivalent amount thereof in the applicable
Alternative Currency at the most favorable spot exchange rate in the Brussels
foreign exchange market for the purchase of such Alternative Currency with
Euros, as determined by the Administrative Agent or the Issuer, as applicable,
at approximately 11:00 A.M. (the time of the Administrative Agent) 2 Business
Days prior to the date on which the foreign exchange computation is made.

"Alternative Currency Letter of Credit" shall mean any Letter of Credit
denominated in an Alternative Currency.

"Alternative Currency Loan" shall mean any Syndicated Loan denominated in an
Alternative Currency.

"Ancillary Bank" means a Bank which is making available an Ancillary Facility.

2

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Ancillary Commitment" means, for an Ancillary Bank and an Ancillary Facility,
the maximum amount denominated in Euros which that Ancillary Bank has agreed
(whether or not subject to satisfaction of conditions precedent) to make
available under an Ancillary Facility and which has been authorized as such
under Section 2.15 (Ancillary Facilities), to the extent not cancelled,
transferred or reduced under this Agreement.

"Ancillary Facility" means any facility or financial accommodation denominated
in Euros, including any overdraft, established by a Bank under Section 2.15
(Ancillary Facilities) as part or all of its Commitments.

 "Ancillary Facility Document" means any document evidencing an Ancillary
Facility.

"Ancillary Outstandings" means, for an Ancillary Facility at any time, the Euro
Amount on that date of the aggregate of all of the following amounts (as
reasonably determined by the relevant Ancillary Bank) outstanding at that time
under that Ancillary Facility:

(a)           all amounts of principal then outstanding under any overdraft,
cheque drawing or other account facilities determined on the same basis (whether
net or gross) as that for determining any limit on those facilities imposed by
the terms of that Ancillary Facility;

(b)           the maximum potential liability (excluding amounts stated to be in
respect of interest and fees) under all guarantees, bonds and letters of credit
then outstanding under that Ancillary Facility; and

(c)           in respect of any other facility or financial accommodation, such
other amount as fairly represents the aggregate exposure of that Ancillary Bank
under that facility or accommodation, as reasonably determined by that Ancillary
Bank from time to time in accordance with its usual banking practice for
facilities or accommodation of the relevant type.

"Applicable Margin" means at all times:

for the period commencing on the Closing Date to and including the first
Performance Pricing Determination Date for each Eurocurrency Loan shall equal
0.40%; and

from and after the first Performance Pricing Determination Date, for each
Eurocurrency Loan, the percentage determined on each Performance Pricing
Determination Date by reference to the table set forth below with respect to the
Guarantor's senior unsecured long-term debt rating as determined by Moody's and
S&P and in effect as of such date (the "Debt Rating"); provided, that (i) if
either, but not both, of Moody's or S&P shall not have in effect a Debt Rating,
then the lower level corresponding to such single Debt Rating shall be used, and
(ii) if both Moody's and S&P shall not have in effect a Debt Rating, then the
Guarantor and the Banks shall negotiate in good faith to amend this definition
to reflect the unavailability of ratings and, pending the effectiveness of any
such amendment, the Applicable Margin shall be determined by reference to the
Debt Rating most recently in effect prior to such event.

3

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Level

Debt Rating (S&P/Moody's)

Applicable Margin

I

> A/A2

0.190%

II

A-/A3

0.270%

III

BBB+/Baa1

0.350%

IV

BBB/Baa2

0.400%

V

BBB-/Baa3

0.500%

VI

BBB-/Ba1 or BB+/Baa3

0.550%

VII

< BB+/Ba1

0.625%

Except as otherwise set forth above, in the event of a split Debt Rating between
S&P and Moody's: (a) if there is a one level difference between the Debt
Ratings, then the level corresponding to the higher Debt Rating shall be used,
and (b) if there is a greater than one level difference between the Debt
Ratings, then the level corresponding to the Debt Rating one level immediately
below the higher Debt Rating shall be used.  The "Performance Pricing
Determination Date" is the Business Day on which a change in the applicable Debt
Rating is announced or is made publicly available.  Any such required change in
interest and fees shall become effective on such Performance Pricing
Determination Date, and shall be in effect until the next Performance Pricing
Determination Date, provided that no fees or interest shall be decreased
pursuant hereto or to Section 2.07 if an Event of Default is in existence on any
Performance Pricing Determination Date.

"Approved Investment" means an Investment in compliance with the Investment
Guidelines.

"Asset Securitization" means any sale, assignment or other transfer by the
Guarantor or a Subsidiary thereof of accounts receivable or other payment
obligations owing to the Guarantor or such Subsidiary or any interest in any of
the foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of the Guarantor or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables, payment obligations or other related
property.

"Assignee" has the meaning set forth in Section 9.07(c).

"Assignment and Acceptance" means an Assignment and Acceptance executed in
accordance with Section 9.07(c) in the form of Exhibit C.

"Authority" has the meaning set forth in Section 8.02.

"Average Utilization" means, for any calendar quarter, the average daily
aggregate amount of Syndicated Loans and Letter of Credit Obligations
outstanding and Ancillary Outstandings of all Ancillary Facilities during such
quarter.

"Banks" means, collectively, each Person executing this Agreement as a "Bank"
(including, without limitation, the Issuer, unless the context otherwise
requires) set forth on the signature pages hereto and each Person that hereafter
becomes a party to this Agreement as a Bank pursuant to Section 9.07(c).

"Borrower" means (i) Mohawk International Holdings S.à r.l., a société à
responsabilité limitée, organized under the laws of the Grand Duchy of
Luxembourg, and its successors and permitted assigns and (ii) with respect to
Loans made to, or other credit extended to, an Additional Borrower under this
Agreement, a reference to the term "Borrower" shall be deemed to be a reference
to such Additional Borrower.

"Borrowing" means a borrowing hereunder consisting of Loans made to the Borrower
at the same time by the Banks pursuant to Article II.  A Borrowing is a
"Eurocurrency Borrowing" if such Loans are Eurocurrency Loans. 

"Business Day" shall mean a day:

(a)           other than a Saturday, Sunday or other day on which commercial
banks in Brussels, Belgium or the Grand Duchy of Luxembourg are authorized or
required by law to close;

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euros, any fundings, disbursements, settlements
and payments in Euros in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, which is a TARGET Day;

4

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


(c)           if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a Permitted Currency other than Euros, on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such Permitted
Currency; and

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a Permitted Currency other than Euro in respect of a
Eurocurrency Loan denominated in a Permitted Currency other than Euros, or any
other dealings in any currency other than Euros to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan (other than any interest
rate settings), on which banks are open for foreign exchange business in the
principal financial center of the country of such Permitted Currency.

"Canadian Dollar" means, at any time of determination, the then official
currency of Canada.

"Capital Stock" means any nonredeemable capital stock of the Guarantor or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Guarantor), whether common or preferred.

"Catoosa Co. IRB" means that issuance of certain bonds by The Development
Authority of Catoosa County, Georgia, pursuant to the terms and conditions set
forth in that certain Indenture of Trust dated as of November 1, 1991.

"CERCLA" means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et. seq. and its implementing regulations and
amendments.

"CERCLIS" means the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

"Change of Law" shall have the meaning set forth in Section 8.02.

"Closing Date" means November 8, 2005.

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.

"Commitment" means (a) with respect to each Bank, the amount set forth opposite
the name of such Bank on Schedule 1.01(a) attached hereto, or in the Assignment
and Acceptance by which such Bank became a party hereto, as such amount may be
reduced from time to time pursuant to Sections 2.08 and 2.09 and (b) as to all
Banks, the aggregate commitment of all Banks to make facilities available, as
that amount may be reduced at any time or from time to time pursuant to Sections
2.08 and 2.09.  The aggregate Commitments of all Banks on the Closing Date shall
be €130,000,000.

"Commitment Percentage" means, with respect to a Bank, the ratio, expressed as a
percentage, of (a) the amount of such Bank's Commitment to (b) the aggregate
amount of the Commitments of all Banks hereunder; provided, however, that if at
the time of determination the Commitments have terminated or been reduced to
zero, the "Commitment Percentage" of each Bank shall be the Commitment
Percentage of such Bank in effect immediately prior to such termination or
reduction.

"Compliance Certificate" has the meaning set forth in Section 5.01(c).

"Consolidated Debt" means at any date the Debt of the Guarantor and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

5

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Consolidated Net Income" means, for any period, the Net Income of the Guarantor
and its Consolidated Subsidiaries for such period as determined on a
consolidated basis in accordance with GAAP, but excluding from the determination
thereof (without duplication) (a) any non-cash extraordinary or non-recurring
gains or losses, (b) non-cash losses or gains from the proposed or actual
disposition of material assets not exceeding $20,000,000 in any fiscal year (c)
non-cash goodwill and intangible asset write-downs and restructuring charges
(but deducting from the determination of Consolidated Net Income for any period,
cash payments made during such period in respect of any goodwill and intangible
asset write-downs or restructuring charges recorded after the Closing Date), (d)
non-cash charges resulting from the vesting or exercise of stock options or
stock appreciation rights granted to management of the Guarantor, (e) non-cash
gains or losses under the Statement of Financial Accounting Standards number 133
and its amendments and (f) any equity interests of the Guarantor or any
Subsidiary in the unremitted earnings of any Person that is not a Subsidiary.
For each of the four Fiscal Quarters following the Closing Date, Consolidated
Net Income shall be calculated on a pro forma basis as if the Unilin Acquisition
had occurred on the first day of such period.

"Consolidated Net Worth" means at any time Stockholders' Equity but excluding
from the determination thereof (without duplication) the effect of (a) any
foreign currency translation adjustments, (b) any extraordinary or
non-recurring, non-cash losses or gains, (c) non-cash losses or gains under the
Statement of Financial Accounting Standards number 133 and its amendments, (d)
non-cash intangible and material write-downs of assets (but deducting from the
determination of Consolidated Net Worth for any period, cash payments made
during such period in respect of any write-downs recorded after the Closing
Date) not exceeding $20,000,000 in any Fiscal Year and (e) non-cash charges
resulting from the vesting or exercise of stock options or stock appreciation
rights granted to management of the Borrower.

"Consolidated Subsidiary" means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Guarantor in its consolidated financial statements as of such date.

"Consolidated Tangible Assets" means, at any time, without duplication,
Consolidated Total Assets, excluding therefrom all items that are treated as
goodwill and other intangible assets under GAAP.

"Consolidated Total Assets" means, at any time, without duplication, (a) the
total assets of the Guarantor and its Consolidated Subsidiaries, determined on a
consolidated basis, as set forth or reflected on the most recent consolidated
balance sheet of the Guarantor and its Consolidated Subsidiaries, prepared in
accordance with GAAP, plus (b) the accounts receivable balance reported as of
the last day of the Fiscal Quarter most recently ended by the Guarantor or a
Subsidiary with respect to an Asset Securitization. Consolidated Total Assets
shall be calculated on a pro forma basis to include the Unilin Acquisition.

"Consolidated Total Capital" means, at any time, the sum of the following as of
such time (a) Consolidated Net Worth, and (b) Consolidated Debt.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Guarantor, are treated as a single employer under
Section 414 of the Code.

6

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Debt" of any Person means at any date, without duplication, all of the
following as of such date (a) all obligations of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, (d) all obligations of such Person
as lessee under capital leases, (e) all obligations of such Person to reimburse
any bank or other Person in respect of amounts payable under a banker's
acceptance, (f) all Redeemable Preferred Stock of such Person (in the event such
Person is a corporation), (g) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit or
similar instrument (provided, however, solely with respect to commercial letters
of credit, such amounts shall be included hereunder only to the extent that they
exceed $5,000,000 in the aggregate), (h) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(i) all obligations of such Person with respect to Hedging Agreements (valued as
the termination value thereof computed in accordance with a method approved by
the International Swap Dealers Association and agreed to by such Person in the
applicable Hedging Agreement, if any) (provided, however, solely with respect to
Hedging Agreements entered into in the ordinary course of business for natural
gas or any other fuels used for the same purposes, such obligations shall be
included hereunder only to the extent that they exceed $100,000,000 in the
aggregate), (j) all Debt of others Guaranteed by such Person, and (k) the
outstanding attributed principal amount under any Asset Securitization. For all
purposes of this Agreement, the amount of a Person's Debt under a loan or lease
agreement between such Person and a governmental agency that has issued
industrial development bonds or similar instruments, the repayment of which is
secured by the payment obligations of such Person under such loan or lease
agreement, shall be equal to the aggregate principal amount of such bonds or
instruments outstanding at the time of determination less the amount of proceeds
of such bonds or instruments which at such time are on deposit with a trustee or
other fiduciary in a "construction" fund, or other similar fund which would be
available to such trustee or other fiduciary to repay the bonds or other
instruments if then due and payable.

"Debt to Capitalization Ratio" means the ratio of Consolidated Debt to
Consolidated Total Capital.

"Debt Rating" has the meaning set forth in the definition of Applicable Margin.

"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

"Default Rate" means, with respect to any Loan, on any day, the sum of 2% plus
the then highest interest rate (including the Applicable Margin) which may be
applicable to any Loans hereunder, including, without limitation, under Section
8.06 (irrespective of whether any such class of Loans are actually outstanding
hereunder).

"Dollars" or "$" means dollars in lawful currency of the United States of
America.

"EMU" shall mean economic and monetary union as contemplated in the Treaty on
European Union.

"EMU Legislation" shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.

"Environmental Authority" means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

"Environmental Judgments and Orders" means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

"Environmental Liabilities" means any liabilities, whether pending or, to the
knowledge of the Guarantor, the Borrower or any Subsidiary threatened, arising
from and in any way associated with any Environmental Requirements and which
would have or create a reasonable possibility of causing a Material Adverse
Effect.

"Environmental Notices" means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any, violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

"Environmental Proceedings" means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

"Environmental Releases" means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

7

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Environmental Requirements" means any legal requirement relating to health,
safety or the environment and applicable to any of the Guarantor, the Borrower, 
any Subsidiary, or the Properties, including but not limited to any such
requirement under CERCLA or similar state legislation and all federal, state and
local laws, ordinances, regulations, orders, writs, decrees and common law.

"ERISA" means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

"Euro" or "€" shall mean the single currency to which the Participating Member
States of the EMU have converted.

"Euro Amount" shall mean, at any time, (a) with respect to any amount
denominated in Euros, such amount and (b) with respect to any amount denominated
in any Alternative Currency, the equivalent amount thereof in Euros at the most
favorable spot exchange rate for the purchase of Euros with such Alternative
Currency, as determined by the Administrative Agent or the Issuer, as
applicable, at approximately 11:00 A.M. (the time of the Administrative Agent) 2
Business Days prior to the date on which the foreign exchange computation is
made.

"EURIBOR" means, in relation to any Loan and for a given Interest Period:
(a) the percentage rate per annum equal to the offered quotation shown on
Reuters Page EURIBOR 01 of the Banking Federation of the European Union for the
Euro for such Interest Period at or about 11.00 a.m. (Brussels time) on the
Quotation Date for such period or, if such page or such service shall cease to
be available, such other page or such other service for the purpose of
displaying an average rate of the Banking Federation of the European Union for
the Euro as the Administrative Agent, after consultation with the Banks and the
Borrower, shall select; or (b) if no quotation for the Euro for the relevant
Interest Period is displayed and the Administrative Agent has not selected an
alternative service on which a quotation is displayed, the arithmetic mean
(rounded upwards to four decimal places) of the rates (as notified to the
Administrative Agent) at which each of the Reference Banks was offering to prime
banks in the European interbank market deposits in the Euro of an equivalent
amount and for such Interest Period at or about 11.00 a.m. (Brussels time) on
the Quotation Date for such period.

"Eurocurrency Loan" means a Loan made pursuant to the terms and conditions set
forth in Section 2.01(a).

"Event of Default" has the meaning set forth in Section 6.01.

"Excluded Taxes" means, with respect to the Administrative Agent, any Bank, the
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
Lending Office is located, (b) any branch profits taxes or any similar tax
imposed by any other jurisdiction in which such recipient is located and (c) in
the case of a Foreign Bank (other than an Assignee pursuant to a request by the
Borrower under Section 8.06), any withholding tax that is imposed on amounts
payable to such Foreign Bank at the time such Foreign Bank becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Bank's failure or inability (other than as a result of a Change in Law) to
comply with Section 8.05(e), except to the extent that such Foreign Bank (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 8.05(a).  Excluded Taxes
does not include any withholding tax that is imposed on amounts payable to a
Bank by an Additional Borrower.

"Fed" means the U.S. Board of Governors of the Federal Reserve System.

"Fiscal Quarter" means any fiscal quarter of the Guarantor.

"Fiscal Year" means any fiscal year of the Guarantor.

"Foreign Bank" means any Bank that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes.

8

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Galaxy" means Galaxy Carpet Mills, Inc., a Delaware corporation, which
corporation was liquidated into the Guarantor as successor thereto.

"GAAP" means generally accepted accounting principles (a) in the case of the
Guarantor, as applied in the United States; or (ii) in the case of the Borrower,
as applied in the Grand Duchy of Luxembourg; and applied on a basis consistent
with those which, in accordance with Section 1.02, are to be used in making the
calculations for purposes of determining compliance with the terms of this
Agreement.

"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep‑well, to purchase assets, goods, securities
or services, to provide collateral security, to take‑or‑pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt or other obligation of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term "Guarantee" used as a verb has a corresponding meaning.

"Guarantied Obligations" has the meaning set forth in Section 10.01.

"Guarantor" means Mohawk Industries, Inc., a corporation organized under the
laws of the State of Delaware of the United States, and its successors and
permitted assigns.

"Hazardous Materials" means (a) hazardous waste, as defined in the Resource
Conservation and Recovery Act of 1980, 42 U.S.C. § 6901 et seq. and its
implementing regulations and amendments, or in any applicable state or local law
or regulation, (b) "hazardous substance", "pollutant", or "contaminant" as
defined in CERCLA, or in any applicable state or local law or regulation, (c)
gasoline, or any other petroleum product or by-product, including, crude oil or
any fraction thereof, (d) toxic substances, as defined in the Toxic Substances
Control Act of 1976, or in any applicable state or local law or regulation or
(e) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement or other agreement or arrangement designed to alter
the risks of any Person arising from fluctuations in interest rates, currency
values or commodity prices.

"Holding Company" of any other Person, means a Person in respect of which that
other Person is a Subsidiary.

"Indemnified Taxes" means Taxes and Other Taxes other than Excluded Taxes.

"Interest Period" means with respect to each Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, second, third, sixth, or, if each Bank consents
thereto, twelfth month thereafter, as the Borrower may elect in the applicable
Notice of Borrowing; provided that:

(a)           any Interest Period (other than an Interest Period determined
pursuant to paragraph (c) below) which would otherwise end on a day which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall, subject to paragraph (c)
below, end on the last Business Day of the appropriate subsequent calendar
month; and

9

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


(c)           any Interest Period which begins before the Termination Date and
would otherwise end after the Termination Date shall end on the Termination
Date.

"Investment" means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.

"Investment Guidelines" means the guidelines for investment of funds of the
Guarantor and the Subsidiaries as approved by the Board of Directors of the
Guarantor or an authorized executive committee thereof and in effect on the
Closing Date, as modified or supplemented from time to time with the approval of
the Board of Directors of the Guarantor or an authorized executive committee.

"IRS Code" means the United States Internal Revenue code of 1986, as amended, or
any successor United States tax code.

"Issuer" means the Administrative Agent.

"KBC" means KBC Bank NV, and its successors and, as the context requires, its
permitted assigns.

"Lending Office" means, as to each Bank, its office located at its address set
forth on Schedule 1.01(a) attached hereto or such other office as such Bank may
hereafter designate as its Lending Office by notice to the Borrower.

"Letter of Credit" means each standby or commercial letter of credit issued by
the Issuer for the account of the Borrower pursuant to Section 2.14(a).

"Letter of Credit Application" means an application, in the form specified by
the Issuer from time to time, requesting the Issuer to issue a Letter of Credit.

"Letter of Credit Fee" means a letter of credit fee in an amount equal to the
Applicable Margin for Eurocurrency Loans multiplied by the average daily amount
of the Letter of Credit Obligations, computed for the actual number of days
elapsed on the basis of a 365 or 366 day year, as applicable.

"Letter of Credit Obligations" shall mean, at any time, the aggregate unfunded
amount of the outstanding Letters of Credit.

"Lien" means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement, which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law.  For the purposes of this
Agreement, the Borrower, Guarantor or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

"Loan" means a Syndicated Loan and "Loans" means Syndicated Loans.

"Loan Documents" means this Agreement, including the Guarantee herein, and any
other document evidencing, relating to or securing the Loans, and any other
document or instrument delivered in connection with this Agreement or the Loans,
as such documents and instruments may be amended or modified from time to time.

"Mandatory Cost" means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 2.06 (Calculation of the
Mandatory Cost).

"Margin Stock" means "margin stock" as defined in Regulations T, U or X.

10

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Material Adverse Effect" means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or  occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Guarantor and
its Consolidated Subsidiaries taken as a whole; (b) the rights and remedies of
the Banks under the Loan Documents, or the ability of the Guarantor to perform
its obligations under the Loan Documents to which it is a party, as applicable;
or (c) the legality, validity or enforceability of any Loan Document.

"Mohawk Credit Agreement" means that 5-Year Credit Agreement dated as of
October 28, 2005 among the Guarantor, Wachovia Bank, National Association, as
administrative agent and the other lenders party thereto from time to time, as
amended, restated, supplemented or otherwise modified from time to time.

"Mohawk Credit Agreement Default" means any event or condition set forth in
Section 6.01 of the Mohawk Credit Agreement.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Notice of Borrowing" has the meaning set forth in Section 2.02.

"Notice of Continuation" has the meaning set forth in Section 2.03.

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

"Participant" has the meaning set forth in Section 9.07(b).

"Participating Member State" shall mean each state so described in any EMU
Legislation.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Performance Pricing Determination Date" has the meaning set forth in the
definition of Applicable Margin.

"Permitted Acquisition" means a non-hostile acquisition, however structured, of
all or substantially all of the assets of, or a majority of all the issued and
outstanding capital stock of, a Person; provided that the Guarantor will be in
compliance with Section 5.07 after giving effect to such acquisition. The Unilin
Acquisition is a Permitted Acquisition.

"Permitted Currency" shall mean Euros or any Alternative Currency, or each such
currency, as the context requires.

"Permitted Line of Business" means businesses in substantially the same fields
as the businesses conducted by the Borrower and its Subsidiaries on the Closing
Date and after giving effect to the Unilin Acquisition (including, without
limitation, the manufacturing, marketing and/or distribution of commercial or
home furnishings and floor coverings and other reasonably related products and
any "vertical integration" with respect thereto) and in lines of business
reasonably related thereto.

"Person" means an individual, a corporation, a partnership, an unincorporated
association, joint venture, limited liability company, a trust or any other
entity or organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

11

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Plan" means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (a) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

"Properties" means all real property owned, leased or otherwise used or occupied
by the Borrower or any Subsidiary, wherever located.

"Quotation Date" means, with respect to an Interest Period for a given
Syndicated Loan: (a) if such Loan is denominated in Euro, two TARGET Days before
the first day of such Interest Period; (b) if such Loan is denominated in
Sterling, the first day of such Interest Period; or (c) if such Loan is
denominated in any other Alternative Currency, the date two Business Days before
the first day of such Interest Period.

"Redeemable Preferred Stock" of any Person means any preferred stock issued by
such Person which is at any time prior to the Termination Date either (a)
mandatorily redeemable (by sinking fund or similar payments or otherwise) or (b)
redeemable at the option of the holder thereof.

"Reference Banks" means the principal Brussels office of KBC and the principal
Brussels office of ING Luxembourg SA or such other bank or banks as may from
time to time be agreed between the Borrower and the Administrative Agent acting
on the instructions of the Required Banks.

"Register" has the meaning assigned thereto in Section 9.07(d).

"Regulation T" means Regulation T of the Fed, as in effect from time to time,
together with all official rulings and interpretations issued thereunder.

"Regulation U" means Regulation U of the Fed, as in effect from time to time,
together with all official rulings and interpretations issued thereunder.

"Regulation X" means Regulation X of the Fed, as in effect from time to time,
together with all official rulings and interpretations issued thereunder.

"Reimbursement Obligations" means the reimbursement or repayment obligations of
the Borrower to the Issuer pursuant to Section 2.14 with respect to Letters of
Credit and the applicable Letter of Credit Application.

"Replacement Bank" has the meaning set forth in Section 8.06.

"Required Banks" means at any time Banks having more than 50% of the aggregate
amount of the Commitments, or if the Commitments are no longer in effect,
holding more than 50% of the aggregate outstanding principal amount of the
Loans; provided, however, at any time that there are less than three Banks, the
"Required Banks" shall mean all Banks. 

"Responsible Officer" means the chief executive officer, president, vice
president and general counsel, chief financial officer, controller or treasurer
of, respectively, the Guarantor or Borrower.  Any document delivered hereunder
that is signed by a Responsible Officer shall be conclusively presumed to have
been authorized by all necessary corporate action on the part of, respectively,
the Guarantor or Borrower, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of, respectively, the Guarantor or Borrower.

12

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Restricted Payment" means (a) any dividend or other distribution on any shares
of the Guarantor's capital stock (except dividends payable solely in shares of
its capital stock) or (b) any payment on account of the purchase, redemption,
retirement or acquisition of (i) any shares of the Guarantor's capital stock
(except shares acquired upon the conversion thereof into other shares of its
capital stock) or (ii) any option, warrant or other right to acquire shares of
the Guarantor's capital stock.

"Revaluation Date" shall mean (a) with respect to any Alternative Currency Loan,
each of the following: (i) the date of a borrowing of such Alternative Currency
Loan, (ii) each date of a continuation of such Alternative Currency Loan, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Banks shall reasonably require; and (b) with respect
to any Alternative Currency Letter of Credit, each of the following: (i) the
date of issuance of such Alternative Currency Letter of Credit, (ii) each date
of an amendment of such Alternative Currency Letter of Credit having the effect
of increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuer of any drawing under such
Alternative Currency Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the Issuer shall reasonably determine or the Required
Banks shall reasonably require.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

"Sterling" shall mean, at any time of determination, the then official currency
of the United Kingdom of Great Britain and Northern Ireland.

"Stockholders' Equity" means, at any time, the stockholders' equity of the
Guarantor and its Consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries prepared in accordance with GAAP and delivered to the
Administrative Agent pursuant to Section 5.01, but excluding any Redeemable
Preferred Stock of the Guarantor or any of its Consolidated Subsidiaries.
Shareholders' equity generally would include, but not be limited to, (a) the par
or stated value of all outstanding Capital Stock, (b) capital surplus, (c)
retained earnings, and (d) various deductions such as purchases of treasury
stock, valuation allowances, receivables due from an employee stock ownership
plan, employee stock ownership plan debt guarantees, and foreign currency
translation adjustments. Stockholders' Equity shall be calculated on a pro forma
basis to include the Unilin Acquisition.

"Subsidiary" means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by, as relevant, the Borrower or Guarantor.

"Summerville City IRB" means that issuance of certain bonds by The Development
Authority of the City of Summerville, Georgia, pursuant to the terms and
conditions set forth in that certain Trust Indenture dated as of September 1,
1997.

 "Syndicated Borrowing" means any Eurocurrency Loans made to the Borrower
pursuant to the terms and conditions set forth in Section 2.01.

"Syndicated Loans" means Eurocurrency Loans.

"TARGET Day" shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Authority,
including any interest, additions to tax or penalties applicable thereto.

"Termination Date" means whichever is applicable of (a) the date that is five
(5) years following the Closing Date, (b) the date the Commitments are
terminated pursuant to Section 6.01 following the occurrence of an Event of
Default, or (c) the date the Borrower terminates the Commitments entirely
pursuant to Section 2.08.

13

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


"Third Parties" means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower's business and on a temporary basis.

"Transferee" has the meaning set forth in Section 9.07(e).

"Treaty on European Union" shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

"Unilin Acquisition" means the acquisition by the Guarantor directly, or through
one or more Subsidiaries, of the outstanding shares of Unilin Holding NV
pursuant to the terms of the Unilin Purchase Agreement.

"Unilin Purchase Agreement" means the Share Purchase Agreement dated as of July
2, 2005 between Cigales SAK, as seller, and the Guarantor, as purchaser, as
amended from time to time.

"Unused Commitments" means at any date an amount equal to (a) the aggregate
Commitments less (b) the aggregate outstanding principal amount of the
Syndicated Loans less (c) the Letter of Credit Obligations.

"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Public Law 107-56 (signed into law October 26, 2001). 

"Wholly Owned Subsidiary" means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors' qualifying
shares) are at the time directly or indirectly owned by the Guarantor or a
Consolidated Subsidiary.

Accounting Terms and Determinations.  Unless otherwise specified herein, all
terms of an accounting character used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the
Guarantor's independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Guarantor delivered to the Banks unless with respect to any such change
concurred in by the Guarantor's independent public accountants or required by
GAAP, in determining compliance with  any of the provisions of any of the Loan
Documents: (a) the Borrower or the Guarantor shall have objected to determining
such compliance on such basis at the time of delivery of such financial
statements, or (b) the Required Banks shall so object in writing within 30 days
after the delivery of such financial statements, in either of which events, the
Banks, the Guarantor and the Borrower shall negotiate in good faith to resolve
any existing disagreements regarding such calculations, provided, that if such
disagreements are not resolved within 30 days after receipt of a notice of
objection, such calculations shall be made on a basis consistent with those used
in the preparation of the latest financial statements as to which such objection
shall not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01 hereof, shall mean the
financial statements referred to in Section 4.04).References.  Unless otherwise
indicated, references in this Agreement to "Articles", "Exhibits", "Schedules",
"Sections" and other Subdivisions are references to articles, exhibits,
schedules, sections and other subdivisions hereof.

Use of Defined Terms

.  All terms defined in this Agreement shall have the same defined meanings when
used in any of the other Loan Documents, unless otherwise defined therein or
unless the context shall require otherwise.

Terminology

.  All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and the plural shall include the singular.  Titles of
Articles and Sections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.

Determination of Amounts

.  Unless otherwise specified, for purposes of this Agreement, any determination
of the amount of any outstanding Syndicated Loans, Letter of Credit Obligations
or other obligations payable under this Agreement shall be based upon the Euro
Amount of such outstanding Syndicated Loans, Letter of Credit Obligations or
other obligations payable under this Agreement.

14

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------



THE CREDITS

Commitments to Lend

.

Syndicated Loans.  Each Bank severally agrees, on the terms and conditions set
forth herein, to make Syndicated Loans in a Permitted Currency to the Borrower
from time to time before the Termination Date; provided that,

immediately after each such Syndicated Loan is made, the aggregate outstanding
principal amount of Syndicated Loans by such Bank plus the amount of such Bank's
Commitment Percentage of all outstanding Letter of Credit Obligations plus such
Bank's Ancillary Commitments shall not exceed the amount of its Commitment, and

the sum of (x) the aggregate outstanding principal amount of all Syndicated
Loans plus (y) the Letter of Credit Obligations plus all Ancillary Commitments
shall not exceed the aggregate amount of the Commitments.

Each Syndicated Borrowing under this Section shall be in an aggregate principal
amount of €500,000 or any larger integral multiple of €250,000 (or, in each
case, the Alternative Currency Amount thereof), except that any such Syndicated
Borrowing may be in the aggregate amount of the Unused Commitments, and shall be
made from the several Banks in proportion to their respective Commitment
Percentages.  Within the foregoing limits, the Borrower may borrow under this
Section, repay or, subject to the provisions of Section 2.10, prepay Syndicated
Loans and reborrow under this Section at any time before the Termination Date.

Method of Borrowing Syndicated Loans

.

The Borrower shall give the Administrative Agent notice (a "Notice of
Borrowing"), which shall be substantially in the form of Exhibit D-1, prior to
(i) 11:00 A.M. (the time of the Administrative Agent) at least one (1) Business
Day before each Eurocurrency Borrowing denominated in Sterling and (ii) 11:00
A.M. (the time of the Administrative Agent) at least three (3) Business Days
before each Eurocurrency Borrowing denominated in Euros or an Alternative
Currency other than Sterling, specifying:

the date of such Borrowing, which shall be a Business Day,

the aggregate amount of such Borrowing,

the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,

the Permitted Currency in which such Eurocurrency Borrowing is to be
denominated, and

how the proceeds of such Borrowing are to be made available to the Borrower.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
notify each Bank of the contents thereof and of such Bank's Commitment
Percentage of such Syndicated Borrowing and, such Notice of Borrowing, once
received by the Administrative Agent, shall not thereafter be revocable by the
Borrower (except as otherwise provided in Section 8.01).

Not later than 11:00 A.M. (the time of the Administrative Agent) on the date of
each Syndicated Borrowing denominated in Euros, each Bank shall make available
its respective Commitment Percentage of such Syndicated Borrowing in Euros in
immediately available funds to the Administrative Agent at its address
determined pursuant to Section 9.01.  Unless the Administrative Agent determines
that any applicable condition specified in Article III has not been satisfied or
waived in accordance with Section 9.06, the Administrative Agent will make the
funds so received from the Banks available to the Borrower in the manner
provided for in the applicable Notice of Borrowing no later than 11:00 A.M. (the
time of the Administrative Agent).

15

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Not later than 11:00 A.M. (the time of the Administrative Agent) on the date of
each Syndicated Borrowing denominated in an Alternative Currency, each Bank
shall make available its respective Commitment Percentage of such Syndicated
Borrowing, in the requested Alternative Currency in immediately available funds
at the office of the Administrative Agent.  Unless the Administrative Agent
determines that any applicable condition specified in Article III has not been
satisfied or waived in accordance with Section 9.06, the Administrative Agent
will make the funds so received from the Banks available to the Borrower in the
manner provided for in the applicable Notice of Borrowing no later than
11:00 A.M. (the time of the Administrative Agent). 

Unless the Administrative Agent receives notice from a Bank, at the address of
the Administrative Agent, no later than 9:00 A.M. (the time of the
Administrative Agent) on the date of a Syndicated Borrowing with respect to a
Eurocurrency Loan, stating that such Bank will not make a Syndicated Loan in
connection with such Syndicated Borrowing, the Administrative Agent shall be
entitled to assume that such Bank will make a Syndicated Loan in connection with
such Syndicated Borrowing and, in reliance on such assumption, the
Administrative Agent may (but shall not be obligated to) make available such
Bank's Commitment Percentage of such Syndicated Borrowing to the Borrower for
the account of such Bank.  If the Administrative Agent makes such Bank's
Commitment Percentage of such Syndicated Borrowing available to the Borrower and
such Bank does not in fact make its Commitment Percentage of such Syndicated
Borrowing available on such date, the Administrative Agent shall be entitled to
recover such Bank's Commitment Percentage from such Bank or the Borrower (and
for such purpose shall be entitled to charge such amount to any account of the
Borrower maintained with the Administrative Agent), together with interest
thereon for each day during the period from the date of such Syndicated
Borrowing until such sum shall be paid in full at EURIBOR; provided that (i) any
such payment by the Borrower of such Bank's Commitment Percentage and interest
thereon shall be without prejudice to any rights that the Borrower may have
against such Bank and (ii) until such Bank has paid its Commitment Percentage of
such Syndicated Borrowing, together with interest pursuant to the foregoing, it
will have no interest in or rights with respect to such Syndicated Borrowing for
any purpose hereunder.  If the Administrative Agent does not exercise its option
to advance funds for the account of such Bank, it shall forthwith notify the
Borrower of such decision. 

In the event that the Notice of Borrowing fails to specify the Permitted
Currency of such Syndicated Loans, such Syndicated Loans shall be denominated in
Euros.  If the Borrower is otherwise entitled under this Agreement to repay any
Syndicated Loans maturing at the end of an Interest Period applicable thereto
with the proceeds of a new Borrowing, and the Borrower fails to repay such
Syndicated Loans using its own moneys and fails to give a Notice of Borrowing in
connection with such new Syndicated Borrowing, a new Syndicated Borrowing shall
be deemed to be made on the date such Syndicated Loans mature in an amount equal
to the principal amount of the Syndicated Loans so maturing, and the Syndicated
Loans comprising such new Syndicated Borrowing shall be Eurocurrency Loans
having an Interest Period of one month.

Notwithstanding anything to the contrary contained herein, there shall not be
more than ten (10) Interest Periods outstanding at any given time.

Continuation Elections

.  By delivering a notice (a "Notice of Continuation"), which shall be
substantially in the form of Exhibit D-2 to the Administrative Agent on or
before 11:00 A.M. (the time of the Administrative Agent), on a Business Day, the
Borrower may from time to time irrevocably elect, by notice (a) on the same
Business Day, in the case of Eurocurrency Loans denominated in Sterling or (b)
three (3) Business Days, in the case of Eurocurrency Loans denominated in Euros
or an Alternative Currency, that all, or any portion in an aggregate principal
amount of €500,000 or any larger integral multiple of €250,000 (or, in each
case, the Alternative Currency Amount thereof) be continued as Eurocurrency
Loans, which such notice shall specify the Permitted Currency in which such
Eurocurrency Loan is denominated (in the absence of delivery of a Notice of
Continuation with respect to any Eurocurrency Loan at least 3 Business Days
before the last day of the then current Interest Period with respect thereto,
such Eurocurrency Loan shall, on such last day, automatically convert to a Loan
denominated in Euros having an Interest Period of one month); provided, however,
that each such continuation shall be pro rated among the Banks that have made
such Loans.

[Reserved].

Maturity of Loans.

16

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Each Eurocurrency Loan included in any Borrowing shall mature, and the principal
amount thereof shall be due and payable, on the last day of the Interest Period
applicable to such Borrowing.

Notwithstanding the foregoing, the outstanding principal amount of the Loans, if
any, together with all accrued but unpaid interest thereon, if any, shall be due
and payable on the Termination Date.

Interest Rates

. 

Each Eurocurrency Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the sum of the Applicable Margin plus EURIBOR plus Mandatory Costs applicable
to such Interest Period.  Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than 3
months, at intervals of 3 months after the first day thereof.  Any overdue
principal of and, to the extent permitted by law, overdue interest on any
Eurocurrency Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the Default Rate.

The Administrative Agent shall determine the interest rates applicable to the
Loans hereunder.  The Administrative Agent shall give prompt notice to the
Borrower and the other Banks (by telephone, facsimile or other electronic
transmission) of each rate of interest so determined, and its determination
thereof shall be conclusive in the absence of manifest error.

Maximum Rate.  In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
applicable law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Banks have charged or received interest hereunder in excess
of the highest applicable rate, the rate in effect hereunder shall automatically
be reduced to the maximum rate permitted by applicable law and the Banks shall,
at the Borrower's option, (i) promptly refund to the Borrower any interest
received by the Banks in excess of the maximum lawful rate or (ii) apply such
excess to the principal balance of the Loans on a pro rata basis.  It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Bank receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under applicable law.

Fees

. 

Facility Fee.  The Borrower shall pay to the Administrative Agent, for the
ratable account of each Bank, a facility fee on the aggregate amount of such
Bank's Commitment, at a rate per annum equal to (i) for the period commencing on
the Closing Date to and including the first Performance Pricing Determination
Date, 0.125%; and (ii) from and after the first Performance Pricing
Determination Date, the percentage determined on each Performance Pricing
Determination Date by reference to the table set forth below based on the
criteria and provisions used in determining the Applicable Margin. 

17

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Level

Debt Rating
(S&P/Moody's)

Facility Fee

Utilization Fee

I

> A/A2

0.060%

0.050%

II

A-/A3

0.080%

0.050%

III

BBB+/Baa1

0.100%

0.050%

IV

BBB/Baa2

0.125%

0.100%

V

BBB-/Baa3

0.150%

0.100%

VI

BBB-/Ba1 or BB+/Baa3

0.200%

0.125%

VII

< BB+/Ba1

0.250%

0.125%

Such facility fees shall accrue from and including the Closing Date to (but
excluding) the Termination Date and shall be payable quarterly in arrears on
each December 31, March 31, June 30, September 30 and on the Termination Date.

Utilization Fee. The Borrower shall pay to the Administrative Agent, for the
account of the Banks, a non-refundable utilization fee at a rate per annum equal
to (i) for the period commencing on the Closing Date to and including the first
Performance Pricing Determination Date, 0.100%; and (ii) from and after the
first Performance Pricing Determination Date, the percentage determined on each
Performance Pricing Determination Date by reference to the table set forth in
clause (a) above based on the Borrower's Debt Rating, on the aggregate principal
amount of outstanding Syndicated Loans and the Ancillary Outstandings of all
Ancillary Facilities when the Average Utilization exceeds fifty percent (50%) of
the aggregate Commitments.  Such utilization fee shall accrue from and including
the Closing Date to (but excluding) the Termination Date and shall be payable
quarterly in arrears on each December 31, March 31, June 30, September 30 and on
the Termination Date. Such utilization fee shall be distributed by the
Administrative Agent to the Banks pro rata in accordance with the Banks'
respective Commitments.

Optional Termination or Reduction of Commitments

.  The Borrower may, upon at least five (5) Business Days' notice to the
Administrative Agent, terminate at any time, or proportionately reduce the
Unused Commitments from time to time by an aggregate amount of at least €500,000
or any larger multiple of €250,000.  Upon a reduction of the Unused Commitments,
each Bank's Commitments shall be permanently and ratably reduced.

Termination of Commitments

.  The Commitments shall terminate on the Termination Date and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable by
the Borrower on such date.

Optional Prepayments

. 

The Borrower may, upon notice to the Administrative Agent on the same Business
Day, prepay any Eurocurrency Loan denominated in Euros in whole at any time, or
from time to time in part in amounts aggregating at least €500,000 or any larger
multiple of €250,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.

Subject to Section 8.04, the Borrower may, upon at least five (5) Business Days'
notice to the Administrative Agent, prepay any Eurocurrency Loan in whole at any
time, or from time to time in part, prior to the maturity thereof, in amounts
aggregating at least €500,000 or any larger multiple of €250,000 (based on the
Alternative Currency Amount thereof), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of the prepayment.

Any such notice under this Section shall specify:

the date of such prepayment, which shall be a Business Day,

the aggregate amount of such prepayment, and

the Permitted Currency in which such Eurocurrency Loans are denominated.

18

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Upon the Administrative Agent's receipt of a notice of prepayment pursuant to
this Section, such notice shall not thereafter be revocable by the Borrower.  No
repayment or prepayment pursuant to this Section shall affect any of the
Borrower's obligations under any Hedging Agreement.

Mandatory Prepayments

. 

On each date on which the Commitments are reduced pursuant to Section 2.08 or
Section 2.09, the Borrower shall repay or prepay such principal amount of the
outstanding Loans, if any (together with interest accrued thereon), as may be
necessary so that after such payment the aggregate unpaid principal amount of
the Loans does not exceed the aggregate amount of the Commitments as then
reduced.

If, as of the most recent Revaluation Date, (i) solely as a result of currency
fluctuations, the outstanding principal amount of all Syndicated Loans plus the
sum of all outstanding Letter of Credit Obligations exceeds 105% of the
aggregate Commitments, or (ii) for any other reason, the outstanding principal
amount of all Syndicated Loans plus the sum of all outstanding Letter of Credit
Obligations exceeds the aggregate Commitments, then, in each case, the Borrower
shall repay immediately upon notice from the Administrative Agent, by payment to
the Administrative Agent for the account of the Banks, an amount equal to such
excess with each such repayment applied first to the principal amount of
outstanding Syndicated Loans and second, with respect to any Letter of Credit
Obligations, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Banks in an amount equal to
such excess (such cash collateral to be applied in accordance with Section
6.01).  Each such repayment pursuant to this Section 2.11 shall be accompanied
by any amount required to be paid pursuant to Section 8.04.  No repayment or
prepayment pursuant to this Section shall affect any of the Borrower's
obligations under any Hedging Agreement.

General Provisions as to Payments

.

The Borrower shall make each payment of principal, interest and fees hereunder
without defense, setoff or counterclaim to the Administrative Agent (or the
Issuer, as applicable) not later than 11:00 A.M. (the time of the Administrative
Agent) on the date when due with respect to any Loans or Letters of Credit
(including any fee, commission or other amount with respect thereto) in the
Permitted Currency in which such Loan or Letter of Credit is denominated and in
immediately available funds at its Lending Office.

Whenever any payment of principal of or interest on, the Eurocurrency Loans
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Business Day.

Computation of Interest and Fees

.  Interest on Loans and all fees payable hereunder shall be paid for the actual
number of days elapsed (including the first day but excluding the last day) and
computed on the basis of (i) if denominated in Sterling a year of 365/366 days,
and (ii) if denominated in Euro or any Alternative Currency a year of 360 days. 

Letters of Credit

.

Generally.  Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties of the Borrower herein set
forth, the Issuer agrees to issue for the account of the Borrower, one or more
Letters of Credit denominated in a Permitted Currency in a minimum original face
amount of €10,000 (or the Alternative Currency Amount thereof, as applicable),
in accordance with this Section 2.14(a), from time to time during the period
commencing on the Closing Date and ending on the Business Day prior to the
Termination Date.

19

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


The Issuer shall have no obligation to issue any Letter of Credit at any time: 
(A) if the Administrative Agent has determined that the aggregate maximum amount
then available for drawing under all Letters of Credit, after giving effect to
the issuance of the requested Letter of Credit, would exceed any limit imposed
by law or regulation upon the Issuer; (B) if the Administrative Agent has
determined that, after giving effect to the issuance of the requested Letter of
Credit, the conditions set forth in Article III as to the advancing of Loans or
issuance of Letters of Credit which have not been waived in accordance with
Section 9.06 would not be satisfied; and (C) such Letter of Credit has an
expiration date (1) more than 364 days after the date of issuance (subject to
automatic extension for additional 364 day periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Issuer, so
long as any such extension does not extend beyond the Termination Date) or (2)
after the Termination Date; provided, however, such Letter of Credit may have an
expiration date after the Termination Date if (A) each of the Administrative
Agent and the Issuer consent in writing prior to the issuance thereof and (B)
all Letter of Credit Obligations associated with any such Letter of Credit are
cash collateralized or otherwise supported in a manner satisfactory to the
Administrative Agent and the Issuer on or prior to the Termination Date.  The
obligation of the Issuer to issue any Letter of Credit is subject to the
satisfaction in full of the following conditions: (A) the Borrower shall have
delivered to the Issuer at such times and in such manner as the Issuer may
prescribe, a Letter of Credit Application as to Letters of Credit and such other
documents and materials as may be required pursuant to the terms thereof all
satisfactory in form and substance to the Issuer and the terms of the proposed
Letter of Credit shall be satisfactory in form and substance to the Issuer; (B)
as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Authority shall purport by its terms to enjoin or restrain the
Issuer from issuing the Letter of Credit and no law, rule or regulation
applicable to the Issuer and no request or directive (whether or not having the
force of law) from any Authority with jurisdiction over the Issuer shall
prohibit or request that the Issuer refrain from the issuance of letters of
credit generally or the issuance of that Letter of Credit; and (C) after the
issuance of the requested Letter of Credit, the conditions set forth in this
Section shall be satisfied.

At least five (5) Business Days before the effective date for any Letter of
Credit, the Borrower shall give the Issuer and the Administrative Agent notice
by telecopier containing the signature of an authorized officer or employee of
the Borrower.  Such notice shall be irrevocable and shall specify the original
face amount of the Letter of Credit requested, the Permitted Currency in which
such Letter of Credit shall be denominated (which shall be Euros if such notice
does not specify a Permitted Currency), the effective date (which day shall be a
Business Day) of issuance of such requested Letter of Credit, the date on which
such requested Letter of Credit is to expire, the amount of then outstanding
aggregate Letter of Credit Obligations, the purpose for which such Letter of
Credit is to be issued, whether such Letter of Credit may be drawn in single or
partial draws, and the person for whose benefit the requested Letter of Credit
is to be issued.

If the conditions set forth in subsections (i) and (ii) above are satisfied, the
Issuer shall issue the requested Letter of Credit.  The Administrative Agent
shall give each Bank written or electronic notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Letter of Credit
and upon request by any Bank, shall deliver to such Bank in connection with such
notice a copy of the Letter of Credit issued by the Issuer. 

The Borrower shall pay to the Issuer, for its own account, (i) a fronting fee in
respect of each Letter of Credit requested by it of 0.10%; and (ii) the standard
charges and fees assessed by the Issuer in connection with the administration,
amendment and payment or cancellation of Letters of Credit issued hereunder,
which charges and fees shall be those typically charged by the Issuer to its
customers generally having credit and other characteristics similar to the
Borrower, as determined in good faith by the Issuer.  Where a Letter of Credit
requested is less than €25,000, the fronting fee in each case will be calculated
on the basis of a minimum €25,000 Letter of Credit.

Letter of Credit Payments; Duties of the Administrative Agent.

Subject to the terms and conditions contained in this Agreement, with respect to
the Letters of Credit, the Borrower shall pay to the order of the Administrative
Agent the amount of the Letter of Credit Fee payable with respect to each Letter
of Credit (and the Administrative Agent shall pay to each other Bank such Bank's
respective Commitment Percentage thereof) (A) in arrears on the last day of each
Fiscal Quarter, (B) on the Termination Date and (C) if there are any Letter of
Credit Obligations on the Termination Date, in arrears on the last day of each
Fiscal Quarter and on the date on which there are no Letter of Credit
Obligations, in each case for the previous period.

20

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Upon receipt by the Issuer from the beneficiary of a Letter of Credit of any
demand for payment under such Letter of Credit, the Issuer shall promptly notify
the Borrower and the Administrative Agent of the amount to be paid by the Issuer
as a result of such demand and the date on which payment is to be made by the
Issuer to the beneficiary in respect of such demand.  The Borrower shall
reimburse the Issuer in the applicable Permitted Currency for drawings under a
Letter of Credit no later than the earlier of (A) the time specified in the
Letter of Credit Application, or (B) 1 Business Day after the payment by the
Issuer.  Upon its receipt of a notice referred to in the first sentence of this
subsection (ii), the Borrower shall advise the Administrative Agent whether or
not the Borrower intends to borrow hereunder to finance its obligation to
reimburse the Issuer for the amount of the related demand for payment and, if it
does, the Borrower shall submit a timely request for such borrowing as provided
in the applicable provisions of this Agreement.  If the Borrower fails to so
advise the Administrative Agent, or if the Borrower fails to reimburse the
Issuer for a demand for payment under a Letter of Credit by the date required to
do so, then (i) if the applicable conditions contained in Article III would
permit the making of Syndicated Loans, the Borrower shall be deemed to have
requested a borrowing of Syndicated Loans in a Euro Amount equal to the unpaid
Reimbursement Obligation and the Administrative Agent shall give each Bank
notice of the amount of the Syndicated Loan to be made available in accordance
with Section 2.02(c), and (ii) if such conditions would not permit the making of
Loans, the provisions of subsection (d) of this Section shall apply.  The
minimum borrowing limitations set forth in Section 2.01(a) shall not apply to
any borrowing of Syndicated Loans under this subsection.

Any Reimbursement Obligation with respect to any Letter of Credit shall bear
interest from the date of the relevant drawing under the pertinent Letter of
Credit until the date of payment in full thereof at a rate per annum equal to
(A) prior to the date that is 3 Business Days after the date of the related
payment by the Issuer, EURIBOR plus the Applicable Margin and (B) thereafter,
the Default Rate.

Any action taken or omitted to be taken by the Issuer in connection with any
Letter of Credit, if taken or omitted in the absence of willful misconduct or
gross negligence, shall not put the Issuer under any resulting liability to any
Bank, or assuming that the Issuer has complied with the procedures specified in
subsection (ii), relieve that Bank of its obligations hereunder to the Issuer. 
In determining whether to pay under any Letter of Credit, the Issuer shall have
no obligation relative to the Banks other than to confirm that any documents
required to have been delivered under such Letter of Credit appear to comply on
their face, with the requirements of such Letter of Credit.

After the occurrence and during the continuation of an Event of Default, or upon
the termination of this Agreement, to the extent of any Letter of Credit
Obligations, the Administrative Agent, on behalf of the Issuer, may, as separate
collateral security to be held by the Administrative Agent, on behalf of the
Issuer and Banks, for reimbursement of amounts of the Letter of Credit
Obligations which are subsequently funded by the Issuer (and for which the other
Banks have purchased a participation therein as set forth below), either (x)
immediately advance the principal amount thereof as Loans, and set aside the
amounts so advanced as such collateral security, or (y) demand from the Borrower
cash collateral in an amount equal to 100% of such Letter of Credit Obligations
with respect to each Letter of Credit (which such cash collateral shall be
deposited in the applicable Permitted Currency in which each Letter of Credit is
denominated) as such collateral security (such cash collateral to be applied in
accordance with Section 6.01). The Borrower hereby agrees that the
Administrative Agent, for the benefit of itself and the other Banks, shall have
a right of setoff against any security interest in such collateral reserve. 
After a Letter of Credit has been canceled and all Letter of Credit Obligations
with respect to such Letter of Credit have been satisfied, and the Issuer (or
participant) has been reimbursed all amounts funded by the Issuer (or
participant) with respect thereto, any balance remaining in said collateral
reserve with respect to such Letter of Credit may be applied to other unpaid
obligations of the Borrower hereunder, and, if none, shall be remitted to the
Borrower.

Purchase of Participations.  Each Bank hereby irrevocably and unconditionally
purchases and receives from the Issuer, without recourse or warranty, an
undivided interest and participation, equal to the amount of such Bank's
Commitment Percentage, in each Letter of Credit issued by the Issuer. 

21

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Sharing of Letters of Credit Payments.  In the event that the Issuer makes any
payment under a Letter of Credit for which the Borrower shall not have repaid
such amount to the Issuer pursuant to this Section, the Issuer shall promptly
notify the other Banks of such failure, and each other Bank shall promptly and
unconditionally pay to the Issuer its Commitment Percentage of the amount of
such payment in the applicable Permitted Currency and in same day funds.  If the
Issuer so notifies the other Banks prior to 10:00 A.M. (the time of the
Administrative Agent) on any Business Day, such other Banks shall make available
to the Issuer their respective Commitment Percentages of the amount of such
payment on such Business Day in same day funds.  If and to the extent any of
such other Banks shall not have so made its Commitment Percentage of the amount
of such payment available to the Issuer, each such other Bank agrees to pay to
the Issuer forthwith on demand such amount together with interest thereon, for
each day from the date such payment was first due until the date such amount is
paid to the Issuer at EURIBOR plus the Applicable Margin.

Sharing of Reimbursement Obligation Payments. Whenever the Issuer receives a
payment from the Borrower or any guarantor on account of Letter of Credit
Obligations owing in respect of a Letter of Credit, including any interest
thereon, as to which the Issuer has received any payments from the other Banks
pursuant to this Section, the Issuer shall promptly pay to each other Bank, in
the Permitted Currency and in the kind of funds so received, an amount equal to
such other Bank's Commitment Percentage thereof; provided that in the event that
any such payment received by the Issuer shall be required to be returned by the
Issuer, each such other Bank shall return to the Issuer the portion thereof
previously distributed by the Issuer to it.  Each such payment shall be made by
the Issuer on the Business Day on which the funds are paid to such Person, if
received prior to 10:00 a.m. (the time of the Administrative Agent) on such
Business Day, and otherwise on the next succeeding Business Day. Each Bank
agrees that letter of credit fees (other than the Letter of Credit Fee) payable
under a Letter of Credit Application are solely for the account of the Issuer,
notwithstanding any provision contained herein to the contrary.

Obligations Irrevocable.  The obligations of the Borrower to reimburse the
Issuer for drawings under a Letter of Credit and the obligations of each Bank to
make payments to the Issuer with respect to a Letter of Credit, shall be
irrevocable, not subject to any qualification or exception whatsoever and shall
be made in accordance with, but not subject to, the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances, to the extent such circumstances do not result from the
Issuer's gross negligence or willful misconduct:

any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

the existence of any claim, set-off, defense or other right which the Borrower
may have at any time against a beneficiary named in the Letters of Credit or any
transferee of the Letters of Credit (or any Person for whom any such transferee
may be acting), the Issuer, any Bank or any other Person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions;

any draft, certificate or any other document presented under a Letter of Credit
proves to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein is untrue or inaccurate in any respect;

the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents;

payment by the Issuer under a Letter of Credit proves to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein is untrue or
inaccurate in any respect;

payment by the Issuer under a Letter of Credit against presentation of any draft
or certificate that does not comply with the terms of such Letter of Credit,
except payment resulting from the gross negligence or willful misconduct of the
Issuer; or

any other circumstances or happenings whatsoever, whether or not similar to any
of the foregoing.

Amendments to Letters of Credit.  The Issuer shall not agree to an amendment or
modification to any Letter of Credit unless the Required Banks have granted
their prior written consent thereto, which consent shall not be unreasonably
withheld or delayed; provided, however, the Issuer may amend or otherwise modify
such Letter of Credit without the need to obtain consent of the Required Banks
if the respective Letter of Credit affected thereby could have been issued under
this Agreement in such amended or modified form, but if the undrawn available
amount under such Letter of Credit is increased thereby, only so long as a
notice is sent by the Borrower under Section 3.02(a).  In the case of any
conflict between provisions of any Letter of Credit Application or this
Agreement, the provisions of this Agreement shall govern, but only for so long
as this Agreement is in effect.

22

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Availability of Ancillary Facilities

.

(a)           A Bank may provide an Ancillary Facility on a bilateral basis to
the Borrower as part of the Commitments.  The aggregate amount available of all
Ancillary Facilities shall not exceed €50 million.

(b)           An Ancillary Facility may not be made available unless the
Administrative Agent has received from the Borrower not less than seven (7)
Business Days before the proposed start date for that Ancillary Facility:

(i)            a notice in writing requesting the establishment of an Ancillary
Facility by the conversion of any Unused Commitments into an Ancillary
Commitment and specifying:

(A)          the start date and expiry date of the Ancillary Facility;

(B)           the type of Ancillary Facility being provided; and

(C)           the identity of the Ancillary Bank;

(ii)           a copy of any relevant Ancillary Facility Documents; and

(iii)          any other information which the Administrative Agent may
reasonably require in connection with the Ancillary Facility.

(c)           Once the foregoing conditions have been satisfied:

(i)            the Bank concerned will become an Ancillary Bank; and

(ii)           the Ancillary Facility will be available,

with effect from the date agreed by the Borrower and the Ancillary Bank.

(d)           The Administrative Agent must promptly notify the other Banks of
the matters referred to in paragraph (b) above.

(e)           The Borrower and each Ancillary Bank shall, promptly upon
reasonable request by the Administrative Agent, supply the Administrative Agent
with any information relating to the operation of an Ancillary Facility
(including the Ancillary Outstandings) as the Administrative Agent may
reasonably request from time to time. The Borrower consents to all such
information being released to the Administrative Agent and the Ancillary Banks.

(f)            No amendment or waiver of a term of an Ancillary Facility shall
require the consent of any Bank other than the relevant Ancillary Bank unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment or waiver of or under this Agreement (including, for the
avoidance of doubt, under this Section 2.04) in which case the provisions of
this Agreement with regard to amendments and waivers will apply.

Terms of Ancillary Facilities

.

 (a)          Except as provided below, the terms of any Ancillary Facility will
be those agreed by the Ancillary Bank and the Borrower.

(b)           However, those terms:

(i)            must be based upon normal commercial terms at that time;

(ii)           must only allow the Borrower to use the Ancillary Facility;

23

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


(iii)          must not allow the Ancillary Outstandings to exceed the Ancillary
Commitment (and if Ancillary Outstandings are calculated on a net basis must not
allow the aggregate gross outstandings under the Ancillary Facility to exceed
the amount agreed with the Administrative Agent);

(iv)          must provide that the Ancillary Commitment of the Bank is equal to
or less than the lesser of (i) €50,000,000 and (ii) that Bank's Commitment
Percentage of the Unused Commitments at that time (before reduction on account
of the Ancillary Commitment); and

(v)           must ensure that the Ancillary Commitment is cancelled not later
than the Termination Date.

(c)           In the event of any conflict between the terms of an Ancillary
Facility Document and any other Loan Document, the terms of the other Loan
Document will prevail.

Commitment of an Ancillary Bank

.

The available Commitment at any time of an Ancillary Bank shall be:

(a)           reduced by the amount of any Ancillary Commitment of such
Ancillary Bank in force at that time; and

(b)           increased by the amount of any such Ancillary Commitment cancelled
from time to time.

Repayment of Ancillary Facility

.

(a)           No Ancillary Bank may cancel any of its Ancillary Commitment or
demand repayment or prepayment of any amounts or demand cash cover for any
liabilities made available or incurred by it under its Ancillary Facility
(except where the Ancillary Facility is provided on a net limit basis to the
extent required to bring any gross outstandings down to the net limit), unless:

(i)            the Commitments have been cancelled in full, or the
Administrative Agent has declared all outstanding Loans immediately due and
payable; or

(ii)           the Ancillary Outstandings (if any) under that Ancillary Facility
can be repaid by a Loan and the Ancillary Bank gives sufficient notice to enable
a Loan to be made to repay those Ancillary Outstandings.

(b)           For the purposes of determining whether or not the Ancillary
Outstandings under that Ancillary Facility can be repaid by a Loan:

(i)            the available Commitments will be deemed increased by the amount
of the relevant Ancillary Commitment; and

(ii)           the Loan may (provided that subparagraph (i) of paragraph (a)
above does not apply) be made irrespective of whether any Representations under
Section 4 of this Agreement are incorrect or any other Default is outstanding or
any other applicable condition precedent is not satisfied (but only to the
extent that the proceeds are applied in repaying those Ancillary Outstandings).

(c)           On the making of a Loan to repay the Ancillary Outstandings:

(i)            each Bank will participate in that Loan in such amount, and the
overall participations in all Loans then outstanding shall be adjusted (in each
case as determined by the Administrative Agent), as will result as nearly as
possible in the aggregate amount of each Bank's Commitment bearing the same
proportion to the aggregate amount of the Loans then outstanding as its
Commitment bears to the aggregate of the Commitments of all Banks; and

(ii)           the relevant Ancillary Facility shall be cancelled.

24

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------



CONDITIONS TO BORROWINGS AND ISSUANCE OF NEW LETTERS OF CREDIT

Conditions to Closing

.  The obligations of each Bank under this Agreement are subject to the
satisfaction of the conditions set forth in Section 3.02 and each of the
following conditions:

Closing Documents.  Receipt by the Administrative Agent of the following (in
sufficient number of counterparts for delivery of a counterpart to each Bank and
retention of one counterpart by the Administrative Agent):

from each of the parties hereto a duly executed counterpart of this Agreement;

an opinion of Alston & Bird LLP, counsel for the Borrower, dated as of the
Closing Date, substantially in the form of Exhibit B;

(A) the Guarantor's most recent audited consolidated financial statements,
including, without limitation, a balance sheet and income statement and its most
recent 10-K filed with the U.S. Securities and Exchange Commission and; (B) any
publicly-available consolidated balance sheet of the Borrower;

a certificate from the Guarantor, dated as of the Closing Date, signed by a
Responsible Officer of the Guarantor (i) certifying that no Default has occurred
and is continuing on the Closing Date; (ii) certifying that the representations
and warranties of the Borrower contained in Article IV are true in all material
respects on and as of the Closing Date; (iii) authorizing a specified person or
persons to execute this Agreement on its behalf with a specimen signature of the
specified person or persons; and (iv) authorizing a specified person or persons,
on its behalf, to sign and/or dispatch all other documents and notices
(including, in relation to an Additional Borrower, any Notice of Borrowing or
Notice of Continuation) to be signed and/or dispatched by it under or in
connection with the Loan Documents;

all documents which the Administrative Agent or any Bank may reasonably request
relating to the existence of the Borrower and the Guarantor, the corporate
authority for and the validity of the Loan Documents to which the Borrower or
the Guarantor is a party, and any other matters relevant thereto, all in form
and substance satisfactory to the Administrative Agent, including, without
limitation, a certificate of incumbency of the Borrower and the Guarantor,
signed by the respective Secretary or an Assistant Secretary of the Borrower and
the Guarantor, certifying as to the names, true signatures and incumbency of the
officer or officers of the Borrower and the Guarantor, authorized to execute and
deliver the Loan Documents, and certified copies of the following items as to
the Borrower and the Guarantor:  (i) its Certificate of Incorporation, or
comparable organizational document, (ii) its Bylaws, (iii) a certificate by the
appropriate governmental authority as to its good standing as a legal entity
formed under the laws of the jurisdiction of formation, and (iv) the action
taken by its respective Board of Directors (or a duly authorized committee
thereof) authorizing its execution, delivery and performance of the Loan
Documents to which it is a party;

a Notice of Borrowing, if necessary;

opinions of Allen & Overy LLP and Allen & Overy Luxembourg, counsel for the
Administrative Agent as Agent for the Banks, dated as of the Closing Date,
substantially in the form of Exhibit A;

No Injunction, Etc.  No action, suit, investigation or proceeding shall be
pending or threatened in writing before any court, arbitrator or governmental
authority that could reasonably be expected to materially and adversely affect
any transaction contemplated hereby (including, without limitation, the Unilin
Acquisition); and

Closing of the Mohawk Credit Agreement.  The Mohawk Credit Agreement shall be
closed prior to or contemporaneously with this Agreement on the terms and
conditions set forth therein.

25

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Conditions to All Borrowings and Issuance of Letters of Credit

.  The obligation of each Bank to make a Loan on the occasion of each Borrowing
or the Issuer to issue a Letter of Credit is subject to the satisfaction of the
following conditions:

in the case of a Loan, receipt by the Administrative Agent of a Notice of
Borrowing, or in the case of a Letter of Credit (or increase to the undrawn
amount available under a Letter of Credit), receipt by the Administrative Agent
and the Issuer of a request for such Letter of Credit (or request as to such
increase);

no Default or Event of Default shall have occurred and be continuing immediately
after giving effect to such Borrowing or issuance of such Letter of Credit;

all representations and warranties contained in Article IV of this Agreement
(other than those contained in Sections 4.04(b) and 4.05), shall be true on and
as of the date of such Borrowing or issuance of such Letter of Credit except for
changes permitted by this Agreement and except to the extent they relate solely
to an earlier date; provided, that with respect to those contained in
Sections 4.01 and 4.07, the determination of whether any Material Adverse Effect
has occurred as set forth therein shall be made solely by the Guarantor, in its
reasonable, good faith judgment ; and

immediately after such Borrowing or issuance of such Letter of Credit, the sum
of (x) the aggregate outstanding principal amount of the Loans plus the Letter
of Credit Obligations of the Banks will not exceed (y) the amount of the
aggregate available Commitments.

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date thereof as to the
facts specified in paragraphs (b), (c) and (d) of this Section.


REPRESENTATIONS AND WARRANTIES

Each of the Borrower and Guarantor, as applicable, represent and warrant that:

Corporate Existence and Power

.  Each of the Borrower and the Guarantor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary and where failure to be so
qualified could have or create a reasonable possibility of causing a Material
Adverse Effect, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

Corporate and Governmental Authorization; No Contravention

.  The execution, delivery and performance by each of the Borrower and the
Guarantor of this Agreement and the other Loan Documents to which it is a party
(i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) require no action by or in respect of or
filing with, any governmental body, agency or official (other than routine
filings with the Securities and Exchange Commission), (iv) do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
any organizational document of the Borrower or the Guarantor or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Guarantor or any of its Subsidiaries, and (v) do not result in the creation
or imposition of any Lien on any asset of the Guarantor or any of its
Subsidiaries.

Binding Effect

.  This Agreement constitutes a valid and binding agreement of each of the
Borrower and the Guarantor enforceable in accordance with its terms, and the
other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Borrower
(provided that the Borrower is a party to any such Loan Document) enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors'
rights generally.

26

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Financial Information

(a)           The consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries as of December 31, 2004, and the related consolidated
statements of income, shareholders' equity and cash flows for the Fiscal Year
then ended, reported on by KPMG LLP, copies of which have been delivered to each
of the Banks, and the unaudited consolidated financial statements of the
Guarantor and its Consolidated Subsidiaries, each for the interim period ended
July 2, 2005, copies of which have been delivered to each of the Banks, fairly
present in all material respects, in conformity with GAAP, the consolidated
financial position of the Guarantor and its Consolidated Subsidiaries as of such
dates and their consolidated results of operations and cash flows for such
periods stated. 

(b)           Since December 31, 2004, there has been no event, act, condition
or occurrence having, or which could reasonably be expected to have a Material
Adverse Effect.

No Litigation

.  Except as set forth on Schedule 4.05, as of the date hereof, there is no
action, suit or proceeding pending, or to the knowledge of the Guarantor
threatened in writing, against or affecting the Guarantor or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official which could reasonably be expected to have a Material Adverse Effect.

Compliance with ERISA

(a)           The Guarantor and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance with the presently
applicable provisions of ERISA and the Code (except where such noncompliance
could not reasonably be expected to have a Material Adverse Effect), and have
not incurred any liability to the PBGC under Title IV of ERISA.

(b)           Neither the Guarantor nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.

Taxes

.  There have been filed on behalf of the Guarantor and its Subsidiaries all
Federal, state and local income, excise, property and other tax returns which
are required to be filed by them and all taxes due pursuant to such returns or
pursuant to any assessment received by or on behalf of the Guarantor or any
Subsidiary have been paid or valid and effective extensions therefor have been
obtained. The charges, accruals and reserves on the books of the Guarantor and
its Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Guarantor adequate.  Income tax returns of the Guarantor and its
Subsidiaries have been examined and closed through the Fiscal Year ended 1994.

Subsidiaries

.  Each of the Guarantor's Subsidiaries is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its creation
and organization, and has all powers (by virtue of its creation and
organization) and all material governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted. As of the date
hereof, the Guarantor has no Subsidiaries except for those Subsidiaries listed
on Schedule 4.08, which accurately sets forth each such Subsidiary's complete
name and jurisdiction of creation and organization.

Not an Investment Company

.  The Guarantor is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

Ownership of Property, Liens

27

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  Each of the Guarantor and its Consolidated Subsidiaries has title to its
properties sufficient for the conduct of its business, and no such property is
subject to any Lien except as permitted in Section 5.06.

No Default

.  Neither the Guarantor nor any of its Consolidated Subsidiaries is in default
under or with respect to any agreement, instrument or undertaking to which it is
a party or by which it or any of its property is bound which could reasonably be
expected to have or cause a Material Adverse Effect.  No Default or Event of
Default has occurred and is continuing.

Full Disclosure

.  All information heretofore furnished by the Borrower or the Guarantor to any
Bank for purposes of or in connection with this Agreement or any transaction
contemplated hereby is, and all such information hereafter furnished by the
Borrower or the Guarantor to any Bank will be, true, accurate and complete in
every material respect or based on reasonable estimates on the date as of which
such information is stated or certified.  The Borrower and the Guarantor have
disclosed to the Banks in writing any and all facts which would have or create a
reasonable possibility of causing a Material Adverse Effect.

Environmental Matters.

(a)           To the best knowledge of the Guarantor, after due inquiry (which
does not necessarily mean the performance of a phase I environmental audit), (i)
neither the Guarantor nor any Subsidiary is subject to any Environmental
Liability and (ii) neither the Guarantor nor any Subsidiary has been designated
as a potentially responsible party under CERCLA or under any statute in any
other jurisdiction similar to CERCLA in respect of any matters that could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Guarantor, after due inquiry (which does not necessarily mean the
performance of a phase I environmental audit), none of the Properties has been
identified on any current or proposed (i) National Priorities List under 40
C.F.R. Section 300, (ii) CERCLIS list or (iii) any list arising from a statute
in any other juridiction similar to CERCLA, in each case, in respect of any
matters that could reasonably be expected to have a Material Adverse Effect.

(b)           To the best knowledge of the Guarantor, after due inquiry (which
does not necessarily mean the performance of a phase I environmental audit), no
Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Guarantor, at or from any adjacent site or facility, except for
(i) Hazardous Materials, such as cleaning solvents, combustion enhancers,
pesticides and other materials used, produced, manufactured, processed, treated,
recycled, generated, stored, disposed of, managed, or otherwise handled in the
ordinary course of business in compliance with all applicable Environmental
Requirements, and (ii) Hazardous Materials with respect to which the presence
thereof, any required remediation with respect thereto, or the expenses, fines,
penalties and other costs relating thereto could not reasonably be expected to
have a Material Adverse Effect.

(c)           Except for non-compliance which could not reasonably be expected
to have a Material Adverse Effect, the Guarantor, and each of its Subsidiaries
is in compliance with all Environmental Requirements in connection with the
operation of the Properties and each of the Guarantor's and its Subsidiary's
respective businesses.

Capital Stock

.  All Capital Stock, debentures, bonds, notes and all other securities of the
Guarantor and its Subsidiaries presently issued and outstanding are validly and
properly issued in accordance with all applicable laws, including but not
limited to, the "Blue Sky" laws of all applicable states and the federal
securities laws. At least a majority of the issued shares of capital stock of
each of the Guarantor's Subsidiaries, if any, (other than Wholly Owned
Subsidiaries) is owned by the Guarantor free and clear of any Lien (other than
those Liens permitted by Section 5.07) or adverse claim.

28

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Margin Stock

.  Neither the Guarantor nor any of its Subsidiaries, is engaged principally, or
as one of its important activities, in the business of purchasing or carrying
any Margin Stock, and no part of the proceeds of any Loan will be used (a) to
purchase or carry any Margin Stock or (b) to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

Insolvency

.  After giving effect to the execution and delivery of the Loan Documents and
the making of the Loans under this Agreement, neither the Borrower nor the
Guarantor will be "insolvent", as defined in Section 101 of Title 11 of the
United States Code, as amended from time to time, or be unable to pay its debts
generally as such debts become due, or have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated.

Anti-Terrorism Laws.

In this Section:

"Anti-Terrorism Law" means each of:

Executive Order No. 13224 on Terrorist Financing: Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism issued September 23, 2001, as amended by Order 13268 (as so amended,
the "Executive Order");

The USA Patriot Act;

the Money Laundering Control Act of 1986, 18 U.S.C. sect. 1956; and

any similar law enacted in the United States of America subsequent to the date
of this Agreement.

"Restricted Party" means any person listed:

in the Annex to the Executive Order;

on the "Specially Designated Nationals and Blocked Persons" list maintained by
the Office of Foreign Assets Control of the United States Department of the
Treasury; or

in any successor list to either of the foregoing.

To the best of the Guarantor's knowledge, neither it nor any of its Affiliates:

is, or is controlled by, a Restricted Party;

has received funds or other property from a Restricted Party; or

is in breach of or is the subject of any action or investigation under any
Anti-Terrorism Law.

To the best of the Guarantor's knowledge, the Guarantor and each of its
Affiliates have taken reasonable measures to ensure compliance with the
Anti-Terrorism Laws.

Pari Passu Ranking.

29

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


The Borrower's payment obligations under the Loan Documents rank at least pari
passu with all its other present and future unsubordinated, unsecured payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally in its jurisdiction of incorporation or any other
jurisdiction where it carries on business.


COVENANTS

The Borrower and the Guarantor agree that, so long as any Commitment shall
remain in effect, any Letter of Credit Obligations are outstanding or any amount
payable hereunder remains unpaid:

Information

.  The Guarantor will deliver to the Administrative Agent for distribution to
each of the Banks:

as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of earnings, stockholders' equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, including the related unqualified audit opinion issued by
KPMG LLP or other independent public accountants of nationally recognized
standing, with such certification to be free of exceptions and qualifications
not acceptable to the Required Banks; provided that, to the extent that the
Guarantor's annual report to the SEC on Form 10-K (or any successor form)
contains all of the information required by this Section 5.01(a), the Guarantor
may satisfy the requirements of this Section 5.01(a) by delivering to the
Administrative Agent an electronic copy of such Form 10-K (or any successor
form) with respect to any Fiscal Year, within the period specified above;

as soon as available and in any event within 45 days after the end of each
Fiscal Quarter (other than the fourth Fiscal Quarter), a consolidated balance
sheet of the Guarantor and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related consolidated statements of earnings and
statements of cash flows for such quarter and for the portion of the Fiscal Year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of the
previous Fiscal Year, all certified (subject to normal year-end adjustments) as
to fairness of presentation, GAAP (except for the failure to provide footnotes
thereto) and consistency by a Responsible Officer of the Guarantor; provided
that, to the extent that the Guarantor's quarterly report to the SEC on Form
10-Q (or any successor form) contains all of the information required by this
Section 5.01(b), the Guarantor may satisfy the requirements of this Section
5.01(b) by delivering to the Administrative Agent an electronic copy of such
Form 10-Q (or any successor form) with respect to any Fiscal Quarter, within the
period specified above;

simultaneously with the delivery of each set of financial statements referred to
in paragraphs (a) and (b) above, a certificate, substantially in the form of
Exhibit E (a "Compliance Certificate"), of the chief financial officer,
treasurer or the corporate controller of the Guarantor (i) setting forth in
reasonable detail the calculations required to establish whether the Guarantor
was in compliance with the requirements of Sections 5.03, 5.05, and 5.06, on the
date of such financial statements and (ii) stating whether any Default exists on
the date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Guarantor is taking or proposes to take
with respect thereto;

simultaneously with the delivery of each set of annual financial statements
referred to in paragraph (a) above, operations and cash flow projections
(indicating projected earnings and significant cash sources and uses) prepared
by the Guarantor for the Fiscal Year following the Fiscal Year reported on in
such statements referred to in paragraph (a), in such form and detail as is
reasonably acceptable to the Administrative Agent;

within 1 Business Day after the Guarantor becomes aware of any change in the
Debt Rating, whether such change is made by (i) Moody's, (ii) S&P or (iii) both
Moody's and S&P, evidence in form reasonably satisfactory to the Administrative
Agent of such changed Debt Rating;

30

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


within 1 Business Day after the Guarantor becomes aware of the occurrence of any
Default, written notice to the Administrative Agent of the occurrence of a
Default (which written notice shall set forth the details thereof), followed,
within 10 Business Days after the date of such written notice, with a
certificate of the chief financial officer or the treasurer of the Guarantor
setting forth the details thereof and the action which the Guarantor is taking
or proposes to take with respect thereto;

promptly upon the mailing thereof to the shareholders of the Guarantor
generally, copies of all financial statements, reports and proxy statements so
mailed;

promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and annual, quarterly or monthly reports which the Guarantor shall
have filed with the Securities and Exchange Commission;

if and when any member of the Controlled Group (i) gives or is required to give
notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice; or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice; and

from time to time such additional information regarding the financial position
or business of the Guarantor and its Subsidiaries as any Bank may reasonably
request, including, without limitation, consolidating balance sheets and
statements of earnings of the Guarantor and the Guarantor's Subsidiaries, in
existence at such time, as at the end of any fiscal period.

Inspection of Property, Books and Records

.  The Guarantor will (a) keep, and cause each Subsidiary to keep, proper books
of record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; and (b) permit, and cause each Subsidiary to permit,
representatives of any Bank at such Bank's expense prior to the occurrence of a
Default and at the Borrower or Guarantor's expense, respectively, after the
occurrence of a Default to visit and inspect any of their respective properties,
to examine and make abstracts from any of their respective books and records and
to discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants.  The Borrower and Guarantor agree
to cooperate and assist in such visits and inspections, in each case upon
reasonable notice, at such reasonable times and as often as may reasonably be
desired.

Debt to Capitalization Ratio

.  The Debt to Capitalization Ratio shall be less than or equal to 0.65 to 1.00
at the end of each Fiscal Quarter; provided, that for any Fiscal Quarter ending
on or after the date that is 1 year following the closing date of the Unilin
Acquisition, the Debt to Capitalization Ratio shall be less than or equal to
0.60 to 1.00 at the end of each Fiscal Quarter.

Restricted Payments

.  The Guarantor shall not declare or make any Restricted Payment unless, after
giving effect thereto, no Default or Event of Default shall exist.

Investments

31

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  The Guarantor will not, and will not permit any of its Subsidiaries to, make
or maintain any Investments except (a) Investments in the Guarantor or any
Subsidiary, including without limitation, advances or loans between or among the
Guarantor or any Subsidiary and loans and advances to officers and employees of
the Guarantor or any Subsidiary in the ordinary course of business; (b)
Investments in Persons (whether or not such Person is, or after giving effect to
any such Investment becomes, a Subsidiary); provided that the Guarantor will be
in compliance with Section 5.07 after giving effect to such Investment; (c)
Investments in Persons in connection with Permitted Acquisitions; and (d)
Investments in Approved Investments; provided, however, during the existence of
an Event of Default, neither the Guarantor nor any of its Subsidiaries may make
any new Investments without the prior written consent of the Required Banks.

Negative Pledge

.  Neither the Guarantor nor any of its Subsidiaries will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

Liens existing on the date of this Agreement securing Debt outstanding on the
date of this Agreement in an aggregate principal amount not exceeding
$5,000,000;

Liens existing on the date of this Agreement and described on Schedule 5.06;

any Lien existing on (i) any asset of any Person at the time such Person becomes
a Consolidated Subsidiary or is merged or consolidated with or into the
Guarantor or a Consolidated Subsidiary (including in connection with the Unilin
Acquisition) and (ii) any asset prior to the acquisition thereof by the
Guarantor or a Consolidated Subsidiary, in each case, not created in
contemplation of such event;

any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset,
provided that such Lien attaches to such asset concurrently with or within 18
months after the acquisition or completion of construction thereof;

Liens securing Debt owing by any Subsidiary to the Guarantor;

any Lien arising out of the refinancing, extension, renewal or refunding of any
Debt secured by any Lien permitted by any of the foregoing paragraphs of this
Section, provided that (i) such Debt is not secured by any additional assets,
and (ii) the amount of such Debt secured by any such Lien is not increased;

Liens incidental to the conduct of its business or the ownership of its assets
which (i) do not secure Debt and (ii) do not, in the aggregate, materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

any Lien on Margin Stock;

Liens in connection with an Asset Securitization permitted under Section 5.09;

Liens involuntarily imposed and being contested in good faith, subject to the
Guarantor or such Subsidiary having established reasonable reserves therefor to
the extent required under GAAP;

Liens against the assets of Aladdin (formerly owned by Galaxy) under the Catoosa
Co. IRB solely to the extent existing as of the date hereof;

Liens against the assets of Aladdin (formerly owned by Image Industries, Inc.)
under the Summerville City IRB solely to the extent existing as of the date of
the acquisition by Aladdin of certain assets of Image Industries, Inc. as
contemplated by that certain Asset Purchase Agreement dated as of November 12,
1998, by and among Aladdin, Image Industries, Inc. and The Maxim Group, Inc., as
amended and restated on January 29, 1999; and

Liens granted to the Administrative Agent for the benefit of the Administrative
Agent and the Banks under the Loan Documents;

provided that Liens permitted by the foregoing paragraphs (a) through (h) shall
at no time secure Debt, when aggregated with outstanding Debt of the
Subsidiaries permitted pursuant to Section 5.18(e), in an aggregate amount
exceeding 15% of Consolidated Net Worth.

32

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Maintenance of Existence; Lines of Business

.  Other than as permitted by Section 5.08 or 5.09, the Guarantor shall, and
shall cause each Subsidiary to, maintain its corporate existence. The Guarantor
shall, and shall cause each Subsidiary to, carry on its business in Permitted
Lines of Business, determined with respect to the Guarantor and its Subsidiaries
taken as a whole.

Dissolution

.  Neither the Guarantor nor any of its Subsidiaries shall suffer or permit
dissolution or liquidation either in whole or in part or redeem or retire any
shares of its own stock or that of any Subsidiary, except through corporate
reorganization to the extent permitted by Section 5.09 or in connection with a
Restricted Payment which is not prohibited pursuant to Section 5.04.

Consolidation, Mergers, Sales of Assets and Dissolution

(a)           The Borrower shall maintain its corporate existence and shall not
dissolve or liquidate, consolidate or merge with or into, or sell, lease or
otherwise transfer all or any substantial part of its assets to, any other
Person; provided that (i) the Borrower may merge with another Person if (A)
either the Borrower is the survivor of such merger or the survivor of such
merger is a Subsidiary of the Guarantor and such Subsidiary expressly assumes
all of the obligations of the Borrower under this Agreement and all other Loan
Documents to which the Borrower is a party, and (B) immediately after giving
effect to such merger, no Default shall have occurred and be continuing; (ii)
Subsidiaries of the Borrower may merge with and into the Borrower; (iii) the
Borrower may factor receivables; (iv) the Borrower may effect Asset
Securitizations; and (v) the Borrower may sell assets subject to the
requirements of Section 5.09(h) of the Mohawk Credit Agreement.

(b)           The Guarantor will not, nor will the Guarantor permit any
Subsidiary to, consolidate or merge with or into, or sell, lease or otherwise
transfer all or any substantial part of its assets to, any other Person,
provided that (i) the Guarantor may merge with another Person if (A) such Person
was organized under the laws of the United States of America or one of its
states, (B) the Guarantor is the corporation surviving such merger and (C)
immediately after giving effect to such merger, no Default shall have occurred
and be continuing; (ii) Subsidiaries of the Guarantor may merge with and into
the Guarantor, any other Subsidiary, or any other Person if after giving effect
thereto such other Person would be a Subsidiary; (iii) assets may be transferred
from a Subsidiary to the Guarantor or another Subsidiary; (iv) any Wholly-Owned
Subsidiary may dissolve or liquidate so long as the assets of such Subsidiary at
the time of such dissolution or liquidation are transferred to such Subsidiary's
shareholder and such shareholder assumes all of the liabilities of such
Subsidiary at the time of such dissolution or liquidation; (v) the Guarantor and
its Subsidiaries may factor receivables; (vi) the Guarantor and its Subsidiaries
may effect Asset Securitizations; (vii) the Guarantor and its Subsidiaries may
sell, transfer or otherwise dispose of assets (regardless of whether such
disposition takes the form of a merger or liquidation of a Subsidiary) if the
proceeds thereof are reinvested within 180 days thereafter in a Permitted Line
of Business owned by the Guarantor or such Subsidiary; and (viii) the Guarantor
and its Subsidiaries may sell, transfer or otherwise dispose of additional
assets (regardless of whether such disposition takes the form of a merger or
liquidation of a Subsidiary) not otherwise permitted pursuant to this Section;
provided that the aggregate book value of such assets to be sold, transferred or
otherwise disposed of, when combined with all other assets sold, transferred or
otherwise disposed of during the applicable Fiscal Quarter and the immediately
preceding three Fiscal Quarters (excluding those asset sales otherwise permitted
pursuant to this Section), do not constitute more than 20% of Consolidated
Tangible Assets at the end of the fourth Fiscal Quarter immediately preceding
such Fiscal Quarter.

Use of Proceeds

.  The proceeds of the facilities made available under this Agreement shall be
used by the Borrower for its general corporate purposes, including the provision
of stand-by letters of credit and Ancillary Facilities for the benefit of, and
working capital to, the Borrower's Subsidiaries.  In no event shall any portion
of the proceeds of the facilities made available under this Agreement be used by
the Borrower for any purpose in violation of any applicable law or regulation.

33

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Compliance with Laws; Payment of Taxes

.  The Guarantor will, and will cause each of its Subsidiaries to, comply in all
material respects with applicable laws (including but not limited to ERISA),
regulations and similar requirements of governmental authorities (including but
not limited to PBGC), except where the necessity of such compliance is being
contested in good faith through appropriate proceedings or where noncompliance
would not have or create a reasonable possibility of causing a Material Adverse
Effect. The Guarantor will, and will cause each of its Subsidiaries to, pay
promptly when due, giving regard for any extensions obtained, all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might become a lien against the property of either
the Guarantor or any Subsidiary, except (a) liabilities being contested in good
faith and against which, if requested by the Banks, either the Guarantor or such
Subsidiary will set up reserves in accordance with GAAP and (b) to the extent
any failure to comply with any of the foregoing could not reasonably be expected
to have a Material Adverse Effect.

Insurance

.  The Guarantor will maintain, and will cause each of its Subsidiaries to
maintain (either in the name of the Guarantor or in such Subsidiary's own name),
with financially sound and reputable insurance companies, insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies of established repute
engaged in the same or similar business, subject to the Guarantor's right to
self-insure with respect to loss or damage to property in an amount customarily
self-insured against by such similarly situated companies.

Change in Fiscal Year

.  The Guarantor shall give the Banks at least 30 day's prior written notice of
any change in the determination of its Fiscal Year.

Maintenance of Property

.  Subject to the rights of the Guarantor or any Subsidiary under Section 5.08
or 5.09, the Guarantor shall, and shall cause each Subsidiary to, maintain all
of its properties and assets in good working order, ordinary wear and tear and
obsolescence excepted (excluding losses due to fully insured, subject to
commercially reasonable deductibles, casualties).

Environmental Notices

.  The Guarantor shall furnish to the Banks prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting the Properties
or any adjacent property which would have a Material Adverse Effect, and all
relevant facts, events, or conditions relating thereto.

Environmental Matters

.  The Guarantor will not, nor will it permit any Third Party to, use, produce,
manufacture, process, treat, recycle, generate, store, dispose of, manage at, or
otherwise handle, or ship or transport to or from the Properties any Hazardous
Materials except for (a) Hazardous Materials such as cleaning solvents,
combustion enhancers, pesticides and other materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed,
managed, or otherwise handled in the ordinary course of business in compliance
with all applicable Environmental Requirements and (b) Hazardous Materials with
respect to which the presence thereof, any required remediation with respect
thereto, or the expenses, fines, penalties and other costs relating thereto
could not reasonably be expected to have a Material Adverse Effect.

Environmental Release

34

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  The Guarantor agrees that upon the occurrence of an Environmental Release
which would have a Material Adverse Effect and which violates any Environmental
Requirement it will promptly investigate the extent of, and take appropriate
action to remediate such Environmental Release, whether or not ordered or
otherwise directed to do so by any Environmental Authority.

Debt of Subsidiaries

.  The Guarantor shall not permit any Subsidiary to incur any Debt except for
(a) Debt owed by a Subsidiary to the Guarantor or another Subsidiary, (b) Debt
deemed incurred in connection with an Asset Securitization permitted under
Section 5.09 of the Mohawk Credit Agreement; (c) (i) Debt of Subsidiaries
arising in connection with the Summerville City IRB and the Catoosa Co. IRB and
incurrence of Reimbursement Obligations with respect to the Letters of Credit
and (ii) other Debt of Subsidiaries arising in connection with the issuance of
bonds by governmental authorities so long as such Debt is supported by a letter
of credit issued by a financial institution for the benefit of the Borrower and
the Borrower is obligated to such financial institution under a reimbursement
agreement for the reimbursement of amounts drawn under such letter of credit;
(d) Debt of the Borrower and its Subsidiaries in aggregate outstanding amount
not exceeding $150,000,000; and (e) in addition to Debt incurred under clauses
(a) through (d) of this Section, other Debt of the Subsidiaries, when aggregated
with Debt of the Borrower and its Subsidiaries secured by Liens permitted
pursuant to paragraphs (a) through (h) of Section 5.02, in an aggregate amount
not exceeding 15% of Consolidated Net Worth.

"Know Your Customer" Checks.

If:

(1)           the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

(2)           any change in the status of the Borrower or Guarantor after the
date of this Agreement; or

(3)           a proposed assignment or transfer by a Bank of any of its rights
and obligations under this Agreement to a party that is not a Bank prior to such
assignment or transfer,

obliges the Administrative Agent or any Bank (for itself or, in the case of the
event described in paragraph (iii) above, on behalf of any prospective new Bank)
to comply with "know your customer" or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Borrower and Guarantor shall promptly upon the request of the Administrative
Agent or any Bank supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Administrative Agent (for itself or
on behalf of any Bank) or any Bank (for itself or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new Bank) in
order for the Administrative Agent, such Bank or, in the case of the event
described in paragraph (iii) above, any prospective new Bank to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

Each Bank shall promptly upon the request of the Administrative Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

The Borrower shall, by not less than 10 Business Days' prior written notice to
the Administrative Agent, notify the Administrative Agent (which shall promptly
notify the Banks) of its intention to request that one of its Subsidiaries
becomes an Additional Borrower pursuant to Section 9.21 (Additional Borrowers).

35

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Borrower obliges the Administrative Agent or any
Bank to comply with "know your customer" or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Borrower shall promptly upon the request of the Administrative Agent or any
Bank supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself or on behalf of
any Bank) or any Bank (for itself or on behalf of any prospective new Bank) in
order for the Administrative Agent or such Bank or any prospective new Bank to
carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Borrower.


DEFAULTS

Events of Default

.  If one or more of the following events ("Events of Default") shall have
occurred and be continuing:

the Borrower shall fail to pay when due any principal or any interest on any
Loan or any fee or other amount payable hereunder within 5 Business Days after
such principal, interest, fee or other amount shall become due (except at
maturity on the applicable Termination Date); or

the Borrower or Guarantor shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by paragraph (a) above) and such failure shall not have been cured
within 30 days after the earlier to occur of (i) written notice thereof has been
given to the Borrower and the Guarantor by the Administrative Agent at the
request of any Bank or (ii) a Responsible Officer of the Guarantor otherwise
becomes aware of any such failure; or

any representation, warranty, certification or statement made by the Borrower or
the Guarantor in Article IV of this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement or any of the
other Loan Documents shall prove to have been incorrect or misleading in any
material respect when made (or deemed made); or

the Guarantor or any Subsidiary shall fail to make any payment in respect of
Debt in excess of $25,000,000 in the aggregate outstanding (other than pursuant
to any of the Loan Documents) when due, and such failure shall continue
following any applicable grace period; or

any event or condition shall occur which results in the acceleration of the
maturity of Debt in excess of $25,000,000 in the aggregate outstanding of the
Guarantor or any Subsidiary (including, without limitation, any "put" of such
Debt to the Guarantor or any Subsidiary) or enables or, with the giving of
notice or lapse of time or both, would enable, the holders of such Debt or any
Person acting on such holders' behalf to accelerate the maturity thereof
(including, without limitation, any "put" of such Debt to the Guarantor or any
Subsidiary); or

the Borrower or the Guarantor shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing; or

an involuntary case or other proceeding shall be commenced against the Borrower
or the Guarantor seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower or the Guarantor under bankruptcy laws as now or
hereafter in effect; or

36

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


the Guarantor or any member of the Controlled Group shall fail to pay when due
any material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
(other than pursuant to a standard termination) shall be filed under Title IV of
ERISA by the Guarantor, any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or

one or more judgments or orders for the payment of money in an aggregate amount
in excess of $25,000,000 (exclusive of insurance coverage if any insurer shall
have acknowledged such coverage in writing) shall be rendered against the
Guarantor or any Material Subsidiary, as defined in the Mohawk Credit Agreement,
and such judgment or order shall continue unsatisfied and unstayed for a period
of 30 days; or

one or more federal tax liens securing an aggregate amount in excess of
$5,000,000 shall be filed against the Guarantor or any Material Subsidiary, as
defined in the Mohawk Credit Agreement,  under Section 6321 of the Code or a
lien of the PBGC shall be filed against the Guarantor or any Material
Subsidiary, as defined in the Mohawk Credit Agreement, under Section 4068 of
ERISA and in either case such lien shall remain undischarged for a period of 25
days after the date of filing; or

(i) any Person or two or more Persons acting in concert shall have acquired,
after the Closing Date, beneficial ownership (within the meaning of Rule 13d‑3
of the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of the voting stock of the
Guarantor; or (ii) as of any date following the Closing Date a majority of the
Board of Directors of the Guarantor consists of individuals who were not either
(A) directors of the Guarantor as of the corresponding date of the previous
year, (B) selected or nominated to become directors by the Board of Directors of
the Guarantor of which a majority consisted of individuals described in clause
(A), or (C) selected or nominated to become directors by the Board of Directors
of the Guarantor of which a majority consisted of individuals described in
clause (A) and individuals described in clause (B); or

an "Event of Default" shall occur under any of the other Loan Documents; or

(i) any of the Loan Documents, including the Guarantee herein, shall cease to be
enforceable or (ii) the Borrower or the Guarantor shall assert that any Loan
Document, including the Guarantee herein, shall cease to be enforceable;

then, and in every such event, (A) the Administrative Agent shall, if requested
by the Required Banks by notice to the Borrower, terminate the Commitments and
they shall thereupon terminate, and (B) the Administrative Agent shall, if
requested by the Required Banks by notice to the Borrower, declare the Loans
(together with accrued interest thereon) and all other obligations of the
Borrower owing hereunder to be, and the Loans and all other obligations of the
Borrower owing hereunder shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower together with interest at the Default Rate
accruing on the principal amount thereof from and after the date of such Event
of Default; provided that if any Event of Default specified in paragraph (d) or
(e) above occurs with respect to the Borrower, without any notice to the
Borrower or any other act by the Administrative Agent or the Banks, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) and all other obligations of the Borrower owing hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower
together with interest thereon at the Default Rate accruing on the principal
amount thereof from and after the date of such Event of Default. 
Notwithstanding the foregoing, each of the Banks shall have available to it all
other remedies at law or equity.

37

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Amounts held in any cash collateral account opened by the Administrative Agent
pursuant to Section 2.14(b)(v) shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other obligations under this
Agreement on a pro rata basis.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations under this Agreement and the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to Borrower.

Notwithstanding any of the foregoing to the contrary, upon the occurrence of an
Event of Default, and at any time thereafter if any Event of Default shall then
be continuing, the Administrative Agent may, with the consent of the Required
Banks, and upon the written (including telecopied) request of the Required
Banks, shall, by written notice to Borrower, require that any or all of the then
outstanding Alternative Currency Loans be prepaid on the last day of the then
current Interest Period with respect thereto.

Notice of Default

.  The Administrative Agent shall give notice to the Borrower of any Default
under Section 6.01(b) promptly upon being requested to do so by any Bank and
shall thereupon notify all Banks thereof.

Crediting of Payments and Proceeds

.  In the event that the Borrower shall fail to pay any of the Loans when due
and the Loans have been accelerated pursuant to Section 6.01, all payments
received by the Banks upon the Loans and all net proceeds from the enforcement
of the Loans shall be applied:

First, to payment of fees (including attorney fees), indemnities and other
expenses payable to the Administrative Agent in its capacity as such and the
Issuer in its capacity as such (ratably among the Administrative Agent and the
Issuer in proportion to the respective amounts described in this clause First
payable to them);

Second, to payment of fees, indemnities and other amounts (other than principal
and interest) payable to the Banks, including attorney fees (ratably among the
Banks in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of accrued and unpaid interest on the Loans and Reimbursement
Obligations (ratably among the Banks in proportion to the respective amounts
described in this clause Third payable to them);

Fourth, to payment of unpaid principal of the Loans and Reimbursement
Obligations (ratably among the Banks in proportion to the respective amounts
described in this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of the Issuer, to cash
collateralize any Letter of Credit Obligations then outstanding; and

Last, the balance, if any, after all of the Loans, Reimbursement Obligations,
Letter of Credit Obligations and other obligations of the Borrower hereunder
have been indefeasibly paid in full, to the Borrower or as otherwise required by
law.


THE AGENT

Appointment; Powers and Immunities

38

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  Each Bank hereby irrevocably appoints and authorizes the Administrative Agent
to act as its agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms
hereof and thereof, together with such other powers as are reasonably incidental
thereto.  The Administrative Agent: (a) shall have no duties or responsibilities
except as expressly set forth in this Agreement and the other Loan Documents,
and shall not by reason of this Agreement or any other Loan Document be a
trustee for any Bank; (b) shall not be responsible to the Banks for any
recitals, statements, representations or warranties contained in this Agreement
or any other Loan Document, or in any certificate or other document referred to
or provided for in, or received by any Bank under, this Agreement or any other
Loan Document, or for the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower to perform any of its obligations hereunder or thereunder or for the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; (c) shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, and (d)
shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Loan Document or any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct.  The
Administrative Agent may employ agents and attorneys‑in‑fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys‑in‑fact selected by it with reasonable care.  The exculpatory
provisions of this Article shall apply to any such agent and any such
attorneys-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The provisions of this Article VII are
solely for the benefit of the Administrative Agent and the Banks, and the
Borrower shall not have any rights as a third party beneficiary of any of the
provisions hereof (other than Section 7.10).  In performing its functions and
duties under this Agreement and under the other Loan Documents, the
Administrative Agent shall act solely as agent of the Banks and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for the Borrower.  The duties of the Administrative
Agent shall be ministerial and administrative in nature, and the Administrative
Agent shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship or any implied duties, regardless of whether a Default
has occurred and is continuing, in respect of any Bank.

Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopier,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants or other experts
selected by the Administrative Agent.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Bank or the
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Bank or the Issuer unless the Administrative Agent shall have received
notice to the contrary from such Bank or the Issuer prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  As to any matters not expressly provided for
by this Agreement or any other Loan Document, the Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and thereunder in accordance with instructions signed by the Required Banks, and
such instructions of the Required Banks in any action taken or failure to act
pursuant thereto shall be binding on all of the Banks.

Defaults

.  The Administrative Agent shall not be deemed to have knowledge of the
occurrence of a Default or an Event of Default (other than the nonpayment of
principal of or interest on the Loans) unless the Administrative Agent has
received notice from a Bank or the Borrower specifying such Default or Event of
Default and stating that such notice is a "Notice of Default".  In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default or an Event of Default, the Administrative Agent shall give prompt
notice thereof to the Banks.  The Administrative Agent shall (subject to
Section 9.06) take such action hereunder with respect to such Default or Event
of Default as shall be directed by the Required Banks, provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Banks.

Rights of Administrative Agent and its Affiliates as a Bank

39

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  With respect to the Loans made by the Administrative Agent and any Affiliate
of the Administrative Agent, KBC in its capacity as a Bank hereunder and any
Affiliate of the Administrative Agent or such Affiliate in its capacity as a
Bank hereunder shall have the same rights and powers hereunder as any other Bank
and may exercise the same as though KBC were not acting as the Administrative
Agent, and the term "Bank" or "Banks" shall, unless the context otherwise
indicates, include KBC in its individual capacity and any Affiliate of the
Administrative Agent in its individual capacity.  The Administrative Agent and
any Affiliate of the Administrative Agent may (without having to account
therefor to any Bank) accept deposits from, lend money to and generally engage
in any kind of banking, trust or other business with the Borrower (and any of
the Borrower's Affiliates) as if KBC were not acting as the Administrative
Agent, and the Administrative Agent and any Affiliate of the Administrative
Agent may accept fees and other consideration from the Borrower (and any of the
Borrower's Affiliates) (in addition to any agency fees and arrangement fees
heretofore agreed to between the Borrower and the Administrative Agent) for
services in connection with this Agreement or any other Loan Document or
otherwise without having to account for the same to the Banks.

Indemnification

.  Each Bank severally agrees to indemnify the Administrative Agent, to the
extent the Administrative Agent shall not have been reimbursed by the Borrower,
in accordance with its Commitment Percentage, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, without limitation, counsel fees and disbursements) or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (excluding, unless an Event of Default has
occurred and is continuing, the normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or any such other documents; provided that
no Bank shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct of the Administrative Agent.  If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. 

Intentionally Omitted.

[Reserved]

. 

Nonreliance on Administrative Agent and Other Banks

.  Each Bank agrees that it has, independently and without reliance on the
Administrative Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Loan Documents.  The
Administrative Agent shall not be required to keep itself (or any Bank) informed
as to the performance or observance by the Borrower of this Agreement or any of
the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the properties or books of the Borrower or any
other Person.  Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by the Administrative Agent
hereunder or under the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the affairs, financial condition or business of the
Borrower or any other Person (or any of their Affiliates) which may come into
the possession of the Administrative Agent.

Failure to Act

.  Except for action expressly required of the Administrative Agent hereunder or
under the other Loan Documents, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction by the Banks of their
indemnification obligations under Section 7.05 against any and all liability and
expense which may be incurred by the Administrative Agent by reason of taking,
continuing to take, or failing to take any such action.

Resignation of Administrative Agent.

40

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


The Administrative Agent may at any time give notice of its resignation to the
Banks, the Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Banks shall have the right, with the prior written
consent of the Borrower (provided that no Default or Event of Default exists),
to appoint a successor, which shall be a bank with an office in the EMU, or an
Affiliate of any such bank with an office in the EMU.  If no such successor
shall have been so appointed by the Required Banks and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Banks and the Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Banks or the Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Bank and the Issuer, as applicable, directly, until such time as the
Required Banks appoint a successor Administrative Agent as provided for above in
this paragraph.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent's resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

Any resignation by KBC as Administrative Agent pursuant to this Section shall
also constitute its resignation as the Issuer.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuer, (b) the retiring Issuer shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.


CHANGE IN CIRCUMSTANCES; TAXES; COMPENSATION

Basis for Determining Interest Rate Inadequate or Unfair

.  If on or prior to the first day of any Interest Period:

in the case of an Alternative Currency Loan, the Administrative Agent determines
that deposits in the applicable Alternative Currency (in the applicable amounts)
are not being offered in the relevant market for such Interest Period,

the Administrative Agent determines that a fundamental change has occurred in
the foreign exchange or interbank markets with respect to any Alternative
Currency (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls) that increases the costs of the Administrative Agent or any
Bank to make such Alternative Currency Loans or it has become otherwise
materially impractical for the Administrative Agent or such Bank to make any
Alternative Currency Loans, or

the Required Banks advise the Administrative Agent that EURIBOR as determined by
the Administrative Agent will not adequately and fairly reflect the cost to such
Banks of funding the relevant Eurocurrency Loans for such Interest Period,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist
(which the Administrative Agent agrees to do promptly upon such circumstances
ceasing to exist), the obligations of the Banks to make any Eurocurrency Loan
(or the obligation of such Bank to make and maintain Alternative Currency
Loans), specified in such notice shall be suspended. 

41

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Illegality

.  If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
agency being referred to as an "Authority" and any such event being referred to
as a "Change of Law"), or compliance by any Bank (or its Lending Office) with
any request or directive (whether or not having the force of law) of any
Authority shall make it unlawful or impossible for any Bank (or its Lending
Office) to make, maintain or fund any Loan, and such Bank shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Borrower, whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist (which the Administrative Agent agrees to do
promptly upon such circumstances ceasing to exist), the obligation of such Bank
to make such Loans shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of such Bank, be otherwise materially
disadvantageous to such Bank.  If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Loans to maturity
and shall so specify in such notice, the Borrower shall immediately prepay in
full the then outstanding principal amount of such Loans of such Bank, together
with accrued interest thereon and any amount due pursuant to Section 8.04(a). 

Increased Cost and Reduced Return

. 

(a)           If after the date hereof, a Change of Law or compliance by any
Bank (or its Lending Office) with any request or directive (whether or not
having the force of law) of any Authority:

shall subject any Bank (or its Lending Office) to any tax, duty or other charge
with respect to its Loans or its obligation to make Loans or shall change the
basis of taxation of payments to any Bank (or its Lending Office) of the
principal of or interest on its Loans or any other amounts due under this
Agreement in respect of its Loans or its obligation to make Loans (except for
changes in the rate of tax on the overall net income of such Bank or its Lending
Office imposed by the jurisdiction in which such Bank's principal executive
office or Lending Office is located); or

shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Lending Office) with respect to Loans; or

shall impose on any Bank (or its Lending Office) or on the London interbank
market any other condition affecting its Loans or its obligation to make Loans;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Loan, or to reduce the amount
of any sum received or receivable by such Bank (or its Lending Office) under
this Agreement with respect thereto, by an amount deemed by such Bank to be
material, then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction.

(b)           If any Bank shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any Authority, has or would have the effect of reducing the rate of return on
such Bank's capital as a consequence of its obligations hereunder with respect
to Loans to a level below that which such Bank could have achieved but for such
adoption, change or compliance (taking into consideration such Bank's policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within 15 days after demand by such Bank, the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction.

42

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Bank, be otherwise materially disadvantageous to such Bank.  In determining
such amount, such Bank may use any reasonable averaging and attribution methods.

(d)           The provisions of this Section 8.03 shall be applicable with
respect to any Participant, Assignee or other Transferee (unless the date of any
such assignment or transfer, a condition listed under Section 8.02 or 8.03
existed with respect to any such Participant, Assignee or other Transferee), and
any calculations required by such provisions shall be made based upon the
circumstances of such Participant, Assignee or other Transferee.  Amounts paid
pursuant to this Section 8.03 shall be without duplication of amounts required
to be paid pursuant to Section 8.07.

(e)           The provisions of this Section 8.03 shall not apply to any
increased cost, reduction of any sum receivable under this Agreement, or reduced
rate of return to the extent attributable to the application of or compliance
with the International Convergence of Capital Measurement Standards published by
the Basel Committee on Banking Supervision in June 2004 ("Basel II"), or any
implementation or transposition thereof, as such implementation or transposition
is generally envisaged to take place as at the date of this Agreement, whether
by an EC Directive or the FSA Integrated Prudential Sourcebook or other law or
regulation.

Compensation

.  Upon the request of any Bank, delivered to the Borrower and the
Administrative Agent, the Borrower shall pay to such Bank such amount or amounts
as shall compensate such Bank for any loss, cost or expense actually incurred by
such Bank (including, without limitation, any foreign exchange costs) and not
compensated pursuant to Section 8.03 as a result of:

any payment or prepayment (pursuant to Section 2.10(b), Section 8.02 or
otherwise) of a Eurocurrency Loan on a date other than the last day of an
Interest Period for such Eurocurrency Loan; or

any failure by the Borrower to prepay a Eurocurrency Loan on the date for such
prepayment specified in the relevant notice of prepayment hereunder; or

any failure by the Borrower to borrow a Eurocurrency Loan on the date for the
Eurocurrency Borrowing of which such Eurocurrency Loan is a part specified in
the applicable Notice of Borrowing delivered pursuant to Section 2.02; or

any failure by the Borrower to continue a Eurocurrency Loan on the date
specified in the applicable Notice of Continuation delivered pursuant to
Section 2.03;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid, borrowed, continued or converted for the period
from the date of such payment, prepayment or failure to prepay, borrow, continue
or convert to the last day of the then current Interest Period for such
Eurocurrency Loan (or, in the case of a failure to prepay, borrow or continue,
the Interest Period for such Eurocurrency Loan which would have commenced on the
date of such failure to prepay, borrow, continue or convert) at the applicable
rate of interest for such Eurocurrency Loan provided for herein over (y) the
amount of interest (as reasonably determined by such Bank) such Bank would have
paid on deposits in the applicable Permitted Currency of comparable amounts
having terms comparable to such period placed with it by leading banks in the
London interbank market.  A certificate of any Bank claiming compensation under
this Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. 

Taxes.

43

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Payments Free of Taxes.  Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required by applicable law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Bank or Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Authority in accordance with applicable law.

Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Authority in accordance with applicable law.

Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent, each Bank and the Issuer, within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such Bank
or the Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Bank or the Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank or the Issuer, shall be conclusive absent manifest error.

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

Status of Banks. Any Foreign Bank that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Bank, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. 

Treatment of Certain Refunds.  If the Administrative Agent, a Bank or the Issuer
determines, in its reasonable discretion, that it has received a refund or a
foreign tax credit of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Bank or the Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, such Bank or the Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Authority) to the Administrative Agent,
such Bank or the Issuer in the event the Administrative Agent, such Bank or the
Issuer is required to repay such refund to such Authority.  This paragraph shall
not be construed to require the Administrative Agent, any Bank or the Issuer to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.

Survival.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the obligations of the
Borrower hereunder and the termination of the Commitments.

Replacement of Banks

44

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  If any Bank or the Administrative Agent, as applicable (an "Affected Bank")
makes demand for amounts owed under Section 8.03 or Section 8.05, or gives
notice under Section 8.01 or 8.02 that it can no longer participate in Loans
then in each case the Borrower shall have the right, if no Default or Event of
Default exists, and subject to the terms and conditions set forth in Section
9.07(c) with respect to assignments of Loans, to designate an Assignee (a
"Replacement Bank") to purchase the Affected Bank's share of outstanding Loans
and all other obligations hereunder and to assume the Affected Bank's
obligations to the Borrower under this Agreement; provided, that, any
Replacement Bank may not be an Affiliate of the Borrower.  Subject to the
foregoing, the Affected Bank agrees to assign without recourse to the
Replacement Bank its share of outstanding Loans and its Commitment, and to
delegate to the Replacement Bank its obligations to the Borrower under this
Agreement.  Upon such sale and delegation by the Affected Bank and the purchase
and assumption by the Replacement Bank, and compliance with the provisions of
Section 9.07(c), the Affected Bank shall cease to be a "Bank" hereunder and the
Replacement Bank shall become a "Bank" under this Agreement; provided, however,
that any Affected Bank shall continue to be entitled to the indemnification
provisions contained elsewhere herein.

Alternative Currency Matters

.

(a)           Effectiveness of Euro Provisions.  With respect to any state (or
the currency of such state) that is not a Participating Member State on the date
of this Agreement, the provisions of this Section 8.07 shall become effective in
relation to such state (and the currency of such state) at and from the date on
which such state becomes a Participating Member State.

(b)           Basis of Accrual.  Subject to clause (a) above, with respect to
the currency of any state that becomes a Participating Member State, the accrual
of interest or fees expressed in this Agreement with respect to such currency
shall be based upon the applicable convention or practice in the London
interbank market for the basis of accrual of interest or fees in respect of the
Euro, which such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that if any Syndicated Loan in the currency of such state
is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Syndicated Loan, at the end of the then current
Interest Period.

(c)           Redenomination of Alternative Currency Loans.

(i)            Redenomination of Loans.  Subject to clause (a) above, any Loan
to be denominated in the currency of the applicable Participating Member State
shall be made in the Euro.

(ii)           Redenomination of Obligations.   Subject to clause (a) above, any
obligation of any party under this Agreement or any other Loan Document which
has been denominated in the currency of a Participating Member State shall be
redenominated into the Euro.

(iii)          Further Assurances.  The terms and provisions of this Agreement
will be subject to such reasonable changes of construction as determined by the
Administrative Agent to reflect the implementation of the EMU in any
Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced and to reflect market
practice at that time, and subject thereto, to put the Administrative Agent, the
Banks and the Borrower in the same position, so far as possible, that they would
have been if such implementation had not occurred.  In connection therewith, the
Borrower agrees, at the request of the Administrative Agent, at the time of or
at any time following the implementation of the EMU in any Participating Member
State or any market conventions relating to the fixing and/or calculation of
interest being changed or replaced, to enter into an agreement amending this
Agreement in such manner as the Administrative Agent shall reasonably request.

45

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


                (d)           Regulatory Limitation.  In the event, as a result
of increases in the value of Alternative Currencies against the Euro or for any
other reason, the obligation of any of the Banks to make or continue Loans or
issue or extend Letters of Credit (taking into account the Euro Amount of the
Obligations and all other indebtedness required to be aggregated under any
applicable law or regulation) is determined by such Bank to exceed its then
applicable legal lending limit under any applicable law or regulation, the
amount of additional Loans or Letters of Credit such Bank shall be obligated to
make or issue or participate in hereunder shall immediately be reduced to the
maximum amount which such Bank may legally advance (as determined by such Bank),
the obligation of each of the remaining Banks hereunder shall be proportionately
reduced, based on their applicable pro rata share of the Commitments and, to the
extent necessary under such laws and regulations (as determined by each of the
Banks, with respect to the applicability of such laws and regulations to
itself), and the Borrower shall reduce, or cause to be reduced, complying to the
extent practicable with the remaining provisions hereof, the Loans and Letters
of Credit outstanding hereunder by an amount sufficient to comply with such
maximum amounts.

                (e)           Exchange Indemnification and Increased Costs.  The
Borrower shall, upon demand from the Administrative Agent, pay to the
Administrative Agent, the Issuer or any Bank, the amount of (i) any loss or cost
or increased cost incurred by the Administrative Agent, the Issuer or any Bank,
(ii) any reduction in any amount payable to or in the effective return on the
capital to the Administrative Agent, the Issuer or any Bank, (iii) any interest
or any other return, including principal, foregone by the Administrative Agent,
the Issuer or any Bank as a result of the introduction of, change over to or
operation of the Euro, or (iv) any currency exchange loss that the
Administrative Agent, the Issuer or any Bank sustains as a result of any payment
being made by the Borrower in a currency other than that originally extended to
the Borrower or as a result of any other currency exchange loss incurred by the
Administrative Agent, the Issuer or any Bank under this Agreement.  A
certificate of the Administrative Agent, the Issuer or such Bank setting forth
the basis for determining such additional amount or amounts necessary to
compensate the Administrative Agent, the Issuer or such Bank shall be conclusive
absent manifest error.

(f)            Exchange Rates.  For purposes of determining the Borrower's
compliance with Section 2.11 or the borrowing limits set forth in Section 2.01
and Section 2.14, the Euro  Amount of any Alternative Currency Loan or
Alternative Currency Letter of Credit to be made, continued, converted or issued
shall be determined in accordance with the terms of this Agreement by the
Administrative Agent (in respect of the most recent Revaluation Date).  Such
Euro Amount shall become effective as of such Revaluation Date for such
Alternative Currency Loan or Alternative Currency Letter of Credit and shall be
the Euro Amount employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur for such Alternative
Currency Loan or Alternative Currency Letter of Credit.

                (g)           Rounding and Other Consequential Changes.  Subject
to clause (a) above, without prejudice and in addition to any method of
conversion or rounding prescribed by any EMU Legislation and without prejudice
to the respective obligations of the Borrower to the Administrative Agent and
the Banks and the Administrative Agent and the Banks to the Borrower under or
pursuant to this Agreement, except as expressly provided in this Agreement, each
provision of this Agreement, including, without limitation, the right to combine
currencies to effect a set-off, shall be subject to such reasonable changes of
interpretation as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or change over to the
Euro in Participating Member States.               

                (h)           Continuity of Contract.  The parties hereto agree
that the occurrence or non-occurrence of EMU, any event or events associated
with EMU and/or the introduction of the Euro in all or any part of the European
Union (a) will not result in the discharge, cancellation, rescission or
termination in whole or in part of this Agreement or any other Loan Document,
(b) will not give any party the right to cancel, rescind, terminate or vary this
Agreement or any other Loan Document and (c) will not give rise to an Event of
Default, in each case other than as specifically provided in this Agreement.


MISCELLANEOUS

Notices

.

Method of Communication.  Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in the English language and given
in writing.  Any notice shall be effective if delivered by hand delivery,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or telecopy, (ii) on the next Business Day
if sent by recognized overnight courier service and (iii) on the 3rd Business
Day following the date sent by certified mail, return receipt requested.

Addresses for Notices.  Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

46

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


If to the Borrower:                Mohawk International Holdings S.à r.l.

                6 Rue Adolphe Fischer

                L-1520 Luxembourg

                Attention: Hermanus Troskie

                Telephone No.: +352 40 25 05 1

                Telecopy No.: +352 40 25 05 66

With a copy to:    Mohawk Industries, Inc.

                160 South Industrial Boulevard

Calhoun, Georgia  30703-7002

                Attention: Chief Financial Officer or Treasurer

                Telephone No.: (706) 624-2103

                Telecopy No.: (706) 624-2052

and to:    Mohawk Industries, Inc.

                160 South Industrial Boulevard

Calhoun, Georgia  30703-7002

                Attention: Salvatore J. Perillo, Jr.

                Telephone No.: (706) 629-7721

                Telecopy No.: (706) 624-2483

If to KBC as          KBC Bank NV

Administrative Agent:        BRUHAV12/IBR

                Havenlaan 12

                B-1080 BRUSSELS

                Belgium

                Attention: Dirk De Bleser / Peter De Wandeler

                Telephone No.:  +32 2 429 42 76 / +32 2 429 58 68

                Telecopy No.:  +32 2 429 49 20

47

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


                E-mail:    dirk.debleser@kbc.be/

                                peter.dewandeler@kbc.be

If to any Bank:      To the address set forth on Schedule 1.01(a).

Administrative Agent's Office.  The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
the Banks to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested. 

No Waivers

.  No failure or delay by the Administrative Agent or any Bank in exercising any
right, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

Expenses

.  The Borrower shall pay (i) all out‑of‑pocket expenses of the Administrative
Agent, including reasonable fees and disbursements actually incurred of special
counsel for the Administrative Agent, in connection with the preparation of this
Agreement and the other Loan Documents, any waiver or consent hereunder or
thereunder or any amendment hereof or thereof and (ii) if a Default or an Event
of Default occurs, all out‑of‑pocket expenses incurred by the Administrative
Agent and the Banks, including reasonable fees and disbursements of counsel,
actually incurred in connection with such Default and collection and other
enforcement proceedings resulting therefrom, including out‑of‑pocket expenses
incurred in enforcing this Agreement and the other Loan Documents. 

Indemnification; Waiver of Consequential Damages

. 

The Borrower shall indemnify the Administrative Agent, the Banks and each
Affiliate thereof and their respective directors, officers, employees and agents
(each, an "Indemnified Party") from, and hold each of them harmless against, any
and all losses, liabilities, claims or damages to which any of them may become
subject, insofar as such losses, liabilities, claims or damages arise out of or
result from any actual or proposed use by the Borrower of the proceeds of any
extension of credit by any Bank hereunder or breach by the Borrower of this
Agreement or any other Loan Document or from any investigation, litigation
(including, without limitation, any actions taken by the Administrative Agent or
any of the Banks to enforce this Agreement or any of the other Loan Documents)
or other proceeding (including, without limitation, any threatened investigation
or proceeding) relating to the foregoing, and the Borrower shall reimburse the
Administrative Agent and each Bank, and each Affiliate thereof and their
respective directors, officers, employees and agents, upon demand for any
expenses (including, without limitation, legal fees) incurred in connection with
any such investigation or proceeding; but excluding any such losses,
liabilities, claims, damages or expenses (i) incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or (ii) to the
extent arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party. 

Consequential Damages.  THE ADMINISTRATIVE AGENT, THE BANKS, THE BORROWER AND
THE GUARANTOR (ON BEHALF OF ITSELF AND ITS SUBSIDIARIES) SHALL NOT BE
RESPONSIBLE OR LIABLE TO ANY SUCH PERSON OR ANY OTHER PERSON OR ENTITY FOR ANY
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

The agreements and obligations of the Borrower contained in this Section shall
survive the termination of the Commitments and the payment in full of the Loans
and the other obligations hereunder. 

Sharing of Setoffs

. 

48

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


                (a)           (i)            If an Event of Default shall have
occurred and be continuing, each Bank, and the Issuer is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Bank or the Issuer
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Bank or the Issuer, irrespective of whether or
not such Bank or the Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Bank or the
Issuer different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Bank and the Issuer under this clause (i)
are in addition to other rights and remedies (including other rights of setoff)
that such Bank or the Issuer may have.  Each Bank and the Issuer agree to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

                                (ii)           Any amount to be set-off pursuant
to clause (i) above shall be denominated in Euros and any amount denominated in
an Alternative Currency shall be in an amount equal to the Euro Amount of such
amount at the most favorable spot exchange rate determined by the Administrative
Agent to be available to it; provided that if at the time of any such
determination no such spot exchange rate can reasonably be determined, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, any such determination to be conclusive absent manifest
error.

                                (iii)          Each Bank and any assignee or
participant of such Bank in accordance with Section 9.08 are hereby authorized
by the Borrower to combine currencies, as deemed necessary by such Person, in
order to effect any set-off pursuant to clause (i) above.

                (b)           Each Bank agrees that if it shall, by exercising
any right of setoff or counterclaim or otherwise, receive payment of a
proportion of  the aggregate amount of principal and interest owing to it under
this Agreement which is greater than the proportion received by any other Bank
in respect of the aggregate amount of all principal and interest owing to it
under this Agreement, the Bank receiving such proportionately greater payment
shall purchase such participations in the amounts owed to other Banks under this
Agreement, and such other adjustments shall be made, as may be required so that
all such payments of principal and interest received under this Agreement shall
be shared by the Banks pro rata; provided that (i) nothing in this Section shall
impair the right of any Bank to exercise any right of setoff or counterclaim it
may have and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under this Agreement
and (ii) if all or any portion of such payment received by the purchasing Bank
is thereafter recovered from such purchasing Bank, such purchase from such other
Banks shall be rescinded and such other Bank shall repay to the purchasing Bank
the purchase price of such participation to the extent of such recovery together
with an amount equal to such other Banks' ratable share (according to the
proportion of (A) the amount of such other Banks' required repayment to (B) the
total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered.  The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in any amount
outstanding under this Agreement, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of setoff or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation.

Amendments and Waivers

. 

49

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Except as otherwise provided in Section 9.19, any provision of this Agreement or
any other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is consented to by the Borrower, the
Guarantor and the Required Banks (or by the Administrative Agent with the
consent of the Required Banks) and, if the rights or duties of the
Administrative Agent are affected thereby, by the Administrative Agent; provided
that, no such amendment or waiver shall, unless consented to by all Banks
directly affected thereby (or by the Administrative Agent with the consent of
such Banks), (i) change the Commitments of any Bank or subject any Bank to any
additional obligation, (ii) change the principal of or decrease the rate of
interest on any Loan or decrease any fees (other than fees payable to the
Administrative Agent) hereunder, (iii) extend the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder, (iv) change the
amount of principal, interest or fees due on any date fixed for the payment
thereof, (v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, (vi) change the manner of application of any
payments made under this Agreement, (vii) release or substitute all or any
substantial part of the collateral (if any) held as security for the Loans,
(viii) release the Guarantor from its obligations under Article X hereof or any
other Guarantee (if any) given to support payment of the Loans or (ix) modify
the definition of "Alternative Currency".

The Borrower will not solicit, request or negotiate for or with respect to any
proposed waiver or amendment of any of the provisions of this Agreement unless
each Bank shall be informed thereof by the Borrower (through the Administrative
Agent) and shall be afforded an opportunity of considering the same and shall be
supplied by the Borrower (through the Administrative Agent) with sufficient
information to enable it to make an informed decision with respect thereto. 
Executed or true and correct copies of any waiver or consent effected pursuant
to the provisions of this Agreement shall be delivered by the Administrative
Agent to each Bank promptly following the date on which the same shall have been
executed and delivered by the requisite percentage of Banks.  The Borrower will
not, directly or indirectly, pay or cause to be paid any remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any Bank (in
its capacity as such) as consideration for or as an inducement to the entering
into by such Bank of any waiver or amendment of any of the terms and provisions
of this Agreement unless such remuneration is concurrently paid, on the same
terms, ratably to each of the Banks consenting to or entering into any such
waiver or amendment.

Successors and Assigns

.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereunder; provided that the Borrower and the Guarantor may not assign or
otherwise transfer any of its respective rights under this Agreement without the
prior written consent of each of the Banks (which consent shall not be
unreasonably withheld or delayed).

Any Bank may at any time sell to one or more Persons (each a "Participant")
participating interests in any Loan owing to such Bank, its Commitment hereunder
or any other interest of such Bank hereunder.  In the event of any such sale by
a Bank of a participating interest to a Participant, such Bank's obligations
under this Agreement shall remain unchanged, such Bank shall remain solely
responsible for the performance thereof, and the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank's rights and obligations under this Agreement.  In no event shall
a Bank that sells a participation be obligated to the Participant to take or
refrain from taking any action hereunder except that such Bank may agree that it
will not (except as provided below), without the consent of the Participant,
agree to (i) extend any date fixed for the payment of principal of or interest
on the related loan or loans, (ii) the change of the amount of any principal,
interest or fees due on any date fixed for the payment thereof with respect to
the related loan or loans, (iii) the change of the principal of the related loan
or loans, (iv) any decrease in the rate at which either interest is payable
thereon or (if the Participant is entitled to any part thereof) commitment fee
is payable hereunder from the rate at which the Participant is entitled to
receive interest or commitment fee (as the case may be) in respect of such
participation, (v) the release or substitution of all or any substantial part of
the collateral (if any) held as security for the Loans, or (vi) release the
Guarantor from its obligations under Article X hereof or release any other
Guarantee (if any) given to support payment of the Loans.  The Borrower agrees
that each Participant shall be entitled to the benefits of Article VIII with
respect to its participation in Loans outstanding from time to time; provided
that (x) a Participant shall not be entitled to receive any greater payment
under Section 8.05 than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent and (y) a Participant that would be a Foreign Bank if it were a Bank
shall not be entitled to the benefits of Section 8.05 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 8.05(e) and (f) as though it were a Bank.  Each Bank agrees that,
upon the request of the Borrower, such Bank shall disclose to the Borrower any
participating interests sold by such Bank since the Closing Date.

50

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Any Bank may at any time assign to one or more banks or financial institutions
(each an "Assignee") all, or a proportionate part of all, of its rights and
obligations under this Agreement, and such Assignee shall assume all such rights
and obligations, pursuant to an Assignment and Acceptance in the form attached
hereto as Exhibit C, executed by such Assignee and such transferor Bank and the
Administrative Agent; provided that (i) no interest may be sold by a Bank
pursuant to this paragraph (c) unless the Assignee shall agree to assume ratably
equivalent portions of the transferor Bank's Commitment; (ii) except in the case
of an assignment of the entire remaining amount of the assigning Bank's
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Bank or an Affiliate of a Bank, the amount of the Commitment of the
assigning Bank subject to such assignment (determined as of the effective date
of the assignment) shall be equal to €25,000,000 (or any larger multiple of
€5,000,000); and (iii) no interest may be sold by a Bank pursuant to this
paragraph (c) to any Assignee that is not then a Bank without the consent of the
(A) Administrative Agent and (B) so long as no Default or Event of Default has
occurred and is continuing, the Borrower, such consents shall not be
unreasonably withheld or delayed.  The Borrower may not withhold its consent
solely because the assignment or transfer might increase the Mandatory Cost. 
Each Bank agrees to notify the Administrative Agent who will notify the other
Banks of any assignment hereunder.  Upon (A) execution of the Assignment and
Acceptance by such transferor Bank, such Assignee, the Administrative Agent (if
applicable) and the Borrower (if applicable), (B) delivery of an executed copy
of the Assignment and Acceptance to the Borrower and the Administrative Agent,
(C) payment and delivery by the transferor Bank or the Assignee to the
Administrative Agent of a €2,500 processing and recordation fee for each such
Assignment to an Assignee and (D) payment by such Assignee to such transferor
Bank of an amount equal to the purchase price agreed between such transferor
Bank and such Assignee, such Assignee shall for all purposes be a Bank party to
this Agreement and shall have all the rights and obligations of a Bank under
this Agreement to the same extent as if it were an original party hereto with a
Commitment as set forth in such instrument of assumption, and the transferor
Bank shall be released from its obligations hereunder to a corresponding extent,
and no further consent or action by the Borrower, the Banks or the
Administrative Agent shall be required.  Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with paragraph
(b) of this Section.  If (i) a Bank assigns or transfers any of its rights or
obligations under the Loan Documents or changes its Lending Office; and (ii) as
a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the Assignee
or Bank acting through its new Lending Office under Section 8.05(a) (Taxes;
Payments Free of Taxes) or the Borrower or an Additional Borrower would be
required to pay more Mandatory Costs than payable previously, then the Assignee
or Lender acting through its new Lending Office is only entitled to receive
payment under Section 8.05(a) or Mandatory Costs to the same extent as the
assigning Bank or Bank acting through its previous Lending Office would have
been if the assignment, transfer or change had not occurred.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Brussels, Belgium, a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice. 

Subject to the provisions of Section 9.09, the Borrower authorizes each Bank to
disclose to any Participant, Assignee or other transferee (each a "Transferee")
and any prospective Transferee any and all financial information in such Bank's
possession concerning the Borrower which has been delivered to such Bank by the
Borrower pursuant to this Agreement or which has been delivered to such Bank by
the Borrower in connection with such Bank's credit evaluation prior to entering
into this Agreement.

No Transferee shall be entitled to receive any greater payment under Section
8.03 than the transferor Bank would have been entitled to receive with respect
to the rights transferred, unless such transfer is made with the Borrower's
prior written consent or by reason of the provisions of Section 8.02 or 8.03
requiring such Bank to designate a different Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

51

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank;
provided that no such pledge or assignment shall release such Bank from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto.

Confidentiality

.  Each of the Administrative Agent and the Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required to be disclosed to, any
rating agency, or regulatory or similar authority (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any hedging agreement with a Bank or the Administrative
Agent) or any legal or regulatory action or proceeding relating to this
Agreement or any other Loan Document (or any hedging agreement with a Bank or
the Administrative Agent) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any purchasing Bank, proposed purchasing Bank,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist solely of deal terms and other information customarily found in such
publications, (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Bank on a nonconfidential basis from a source
other than the Borrower or (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Bank or in accordance with the Administrative Agent's or any Bank's regulatory
compliance policy if the Administrative Agent or such Bank deems necessary for
the mitigation of claims by those authorities against the Administrative Agent
or such Bank or any of its subsidiaries or affiliates.  For purposes of this
Section, "Information" means all information received from or at the direction
of the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Representation by Banks

.  Each Bank hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make its Loans hereunder for its own account in the ordinary course of such
business.

Obligations Several

.  The obligations of each Bank hereunder are several, and no Bank shall be
responsible for the obligations or commitment of any other Bank hereunder. 
Nothing contained in this Agreement and no action taken by Banks pursuant hereto
shall be deemed to constitute the Banks to be a partnership, an association, a
joint venture or any other kind of entity.  The amounts payable at any time
hereunder to each Bank shall be a separate and independent debt, and each Bank
shall be entitled to protect and enforce its rights arising out of this
Agreement or any other Loan Document, subject to any restrictions requiring
actions to be taken upon the consent of the Required Banks, and it shall not be
necessary for any other Bank to be joined as an additional party in any
proceeding for such purpose.

Governing Law

.  This Agreement shall be construed in accordance with and governed by English
law.

Interpretation

.  No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

CONSENT TO JURISDICTION

52

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO SUBMITS TO
THE NONEXCLUSIVE PERSONAL JURISDICTION OF THE COURTS OF ENGLAND AND WALES, FOR
THE ENFORCEMENT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Judgment Currency

.  The obligation of the Borrower to pay the obligations under this Agreement
and the other Loan Documents and the obligation of the Borrower to make payments
of any other amounts payable hereunder or pursuant to any other Loan Document in
the currency specified for such payment shall not be discharged or satisfied by
any tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent,
the Issuer and the Banks of the full amount of the particular Permitted Currency
expressed to be payable pursuant to the applicable Loan Document.  The
Administrative Agent shall, using all amounts obtained or received from the
Borrower pursuant to any such tender or recovery in payment of principal of and
interest on the obligations under this Agreement and the other Loan Documents,
promptly purchase the applicable currency at the most favorable spot exchange
rate determined by the Administrative Agent to be available to it.  The
obligation of the Borrower to make payments in the applicable currency shall be
enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.

Counterparts

.  This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

Reversal of Payments

.  To the extent the Borrower makes a payment or payments to the Administrative
Agent for the ratable benefit of the Banks or the Administrative Agent receives
any payment or proceeds of the collateral which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds repaid, the Loans or part
thereof or other obligation intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

Survival of Indemnities

.  Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Banks are entitled under the provisions of this
Article IX and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Banks against events arising after such termination
as well as before.

Integration

.  This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Banks in any other Loan Document shall
not be deemed a conflict with this Agreement.  Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Mohawk Credit Agreement Provisions

. 

53

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


                (a)           Notwithstanding any other provision of any Loan
Document to the contrary except for the immediately following subsection (b),
the Borrower, the Guarantor, the Administrative Agent and the Banks hereby agree
that as long as the Mohawk Credit Agreement remains in effect, if any term,
covenant or condition contained in the Mohawk Credit Agreement or any other Loan
Document (as defined in the Mohawk Credit Agreement) is amended or waived in
accordance with, or otherwise in a manner effective under, the Mohawk Credit
Agreement and such term, covenant or condition is also contained in this
Agreement or any other Loan Document, then such term, covenant or condition
contained in this Agreement or any other Loan Document shall be deemed amended
or waived, as applicable, to the same extent amended or waived under the Mohawk
Credit Agreement effective hereunder when such amendment or waiver becomes
effective thereunder, automatically and without any action necessary by the
Borrower, the Guarantor, the Administrative Agent or the Banks.  Not in
limitation of the preceding sentence, the waiver of a Mohawk Credit Agreement
Default in accordance with, or otherwise effective under, the Mohawk Credit
Agreement, shall be deemed to be a waiver of any Default or Event of Default
resulting from the events or circumstances that gave rise to such Mohawk Credit
Agreement Default.  The Borrower agrees to provide the Administrative Agent and
each Bank with a copy of such amendment or waiver. 

                (b)           The provisions of the immediately preceding
subsection (a) shall not apply to (i) any amendment to, or waiver of, Section
5.09(a) (Consolidation, Mergers, Sales of Assets and Dissolution) or Section
6.01(a) (Events of Default); or (ii) any amendment or waiver that would result
in the occurrence of any of the events referred to in the first proviso of
Section 9.06(a) (Amendments and Waivers).

USA Patriot Act.

The Administrative Agent and each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the USA Patriot Act.

Additional Borrowers.

                (a)           Subject to compliance with the provisions of
paragraphs (c) and (d) of Clause 5.19 ("Know your customer" checks), the
Borrower may request that any of its Subsidiaries becomes an Additional
Borrower. 

                (b)           The Administrative Agent shall use its best
efforts to determine to the best of its knowledge and, without affecting the
obligations of the Borrower, shall within a reasonable time provide notice to
the Borrower if the addition of a Subsidiary as an Additional Borrower will
subject payments by the Additional Borrower to reduction or withholding in
accordance with Section 8.05(a) (Taxes; Payments Free of Taxes) or result in
Mandatory Costs in accordance with Section 2.06 (Interest Rates).  Upon receipt
of such notice and acceptance by the Borrower, that Subsidiary shall become an
Additional Borrower if:

Where the Subsidiary is not a Wholly Owned Subsidiary, all the Banks approve the
addition of that Subsidiary, such consent not to be unreasonably withheld;

the Borrower delivers to the Administrative Agent a duly completed and executed
Accession Letter;

the Borrower confirms that no Default is continuing or would occur as a result
of that Subsidiary becoming an Additional Borrower; and

the Administrative Agent has received all of the documents and other evidence
listed in Schedule 9.21 (Conditions Precedent Required To Be Delivered By An
Additional Borrower) in relation to that Additional Borrower, each in form and
substance reasonably satisfactory to the Administrative Agent.

                (c)           The Administrative Agent shall notify the Borrower
and the Banks promptly upon being satisfied that it has received (in form and
substance reasonably satisfactory to it) all the documents and other evidence
listed in Schedule 9.21 (Conditions Precedent Required To Be Delivered By An
Additional Borrower).

                (d)           Each Additional Borrower hereby appoints the
Borrower (the "Borrower Representative") to act as its exclusive agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans as described in
Article II).  Each Additional Borrower acknowledges and agrees that (a) the
Borrower Representative may execute such documents on behalf of such Additional
Borrower as the Borrower Representative deems appropriate in its sole discretion
and such Additional Borrower shall be bound by and obligated by all of the terms
of any such document executed by the Borrower Representative on its behalf, and
(b) the Administrative Agent and each of the Banks shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower
Representative on behalf of such Additional Borrower.

54

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


Service of process

                (a)           The Borrower and Guarantor irrevocably appoint
Everett Collins & Loosely, ECL House, Lake Street, Leighton Buzzard,
Bedfordshire, LU7 1RT, as its agent under the Loan Documents for service of
process in any proceedings before the English courts in connection with any Loan
Document.

                (b)           If any person appointed as process agent under
this Section is unable for any reason to so act, the Borrower and Guarantor
shall promptly (and in any event within 10 days of such event taking place)
appoint another agent.  Failing this, the Administrative Agent may appoint
another process agent for this purpose.

                (c)           The Borrower and Guarantor agree that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.

This Section does not affect any other method of service allowed by law.

Severability.

If a term of a Loan Document is or becomes illegal, invalid or unenforceable in
any respect under any jurisdiction in relation to any party to that Loan
Document, that will not affect:

(a)           in respect of such party the legality, validity or enforceability
in that jurisdiction of any other term of the Loan Documents;

(b)           in respect of any other party to such Loan Document the legality,
validity or enforceability in that jurisdiction of that or any other term of the
Loan Documents; or

(c)           in respect of any party to such Loan Document the legality,
validity or enforceability in other jurisdictions of that or any other term of
the Loan Documents.


GUARANTY AND INDEMNIFICATION

Guaranty and Indemnification

.  To induce the Banks to enter into this Agreement, the Guarantor, for value
received, hereby irrevocably and unconditionally guaranties the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of (i) all indebtedness and obligations owing by the Borrower to the
Administrative Agent, the Issuer and the Banks under or in connection with this
Agreement and any other Loan Document, including without limitation, the
repayment of all principal of the Loans and all Reimbursement Obligations, and
the payment of all interest, fees, charges, attorneys fees and other amounts
payable to the Administrative Agent, the Issuer and the Banks hereunder or
thereunder or in connection therewith; and (ii) all amounts in respect of the
foregoing (including, but not limited to, post-petition interest) which would
become due but for the operation of the automatic stay under section 362(a) of
the United States Bankruptcy Code of 1978 or other applicable bankruptcy,
insolvency or similar law ((i) and (ii) collectively referred to as  (the
"Guarantied Obligations").  The Guarantor, for value received, hereby
indemnifies each Bank immediately on demand against any loss or liability
suffered by that Bank if any obligation expressed to be guaranteed by it is or
becomes unenforceable, invalid or illegal; the amount of the loss or liability
under this indemnity will be equal to the amount the Bank would otherwise have
been entitled to recover. 

Guaranty of Payment and Not of Collection

55

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  The guaranty by the Guarantor under this Article is a guaranty of payment,
and not of collection, and a debt of the Guarantor for its own account. 
Accordingly, none of Administrative Agent, the Issuer or the Banks shall be
obligated or required before enforcing the obligations of the Guarantor under
this Article against the Guarantor: (a) to pursue any right or remedy any of
them may have against the Borrower or any other Person or commence any suit or
other proceeding against the Borrower or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower
or any other Person; or (c) to make demand of the Borrower or any other Person
or to enforce or seek to enforce or realize upon any collateral security held by
the Administrative Agent, the Issuer or any of the Banks which may secure any of
the Guarantied Obligations. 

Guaranty Absolute

.  The Guarantor guarantees that the Guarantied Obligations will be paid
strictly in accordance with the terms of the documents evidencing the same,
regardless of any applicable law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent, the
Issuer and the Banks with respect thereto.  The obligations of the Guarantor
under this Article shall be absolute and unconditional in accordance with their
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever.

Waiver

.  The Guarantor, to the fullest extent permitted by applicable law, hereby
irrevocably and unconditionally waives acceptance of (i) notice of any
presentment, demand, protest or notice of any kind, and any other act or thing,
or omission or delay to do any other act or thing, and (ii) any offset or
counterclaim or other right, defense or claim relating to any obligation now or
later owed to the Guarantor for the Borrower or the Banks; each of which in any
manner or to any extent might vary the risk of the Guarantor or which otherwise
might operate to discharge the Guarantor from its obligations under this
Article.

Inability to Accelerate

.  If the Administrative Agent, the Issuer or any of the Banks is prevented from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, Administrative Agent, the Issuer or such
Bank, as the case may be, shall be entitled to receive from the Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Reinstatement of Guarantied Obligations

.  If claim is ever made on the Administrative Agent, the Issuer or any of the
Banks for repayment or recovery of any amount or amounts received in payment or
on account of any of the Guarantied Obligations, and the Administrative Agent,
the Issuer or such Bank repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent, the Issuer or such Bank with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event the Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
of any of the Guarantor's obligations under this Article or the cancellation of
any of the Loan Documents, or any other instrument evidencing any liability of
the Borrower, and the Guarantor shall be and remain liable to the Administrative
Agent, the Issuer or such Bank for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the
Administrative Agent, the Issuer or such Bank.

Subrogation

.  The Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action the Guarantor may have against the Borrower arising by reason of any
payment or performance by the Guarantor pursuant to this Article, unless and
until all of the Guarantied Obligations have been irrevocably and indefeasibly
paid and performed in full, including, without limitation (i) any right of
contribution or indemnity; (ii) claim, rank, prove or vote as a creditor of the
Borrower or its estate; or (iii) receive, claim or have the benefit of any
payment, distribution or security from or on account of the Borrower, or
exercise any right of set-off as against the Borrower, in each case.  If any
amount shall be paid to the Guarantor in violation of the preceding sentence,
such amount shall be held by the Administrative Agent for the benefit of the
Banks and shall forthwith be paid to the Banks to be credited and applied to the
Guarantied Obligations, whether matured or unmatured.  Subject to the foregoing,
upon payment in full of all of the Guarantied Obligations, the Guarantor shall
be subrogated to the rights of the payee against the Borrower and the Banks
agree to take at the Guarantor's expense such steps as the Guarantor may
reasonably request to implement such subrogation.

Expenses

.  The Guarantor agrees to pay on demand all reasonable out-of-pocket expenses
(including without limitation the reasonable fees and disbursements of the
Administrative Agent and the Banks' counsel) incurred in the enforcement or
protection of the rights of the Banks hereunder; provided that the Guarantor
shall not be liable for any expenses of the Banks hereunder if no payment under
this Guaranty is due.

Cumulative Rights

56

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


.  No failure on the part of the Banks to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Banks of any right, remedy or power
hereunder preclude any other or future exercise of any right, remedy or power. 
Each and every right, remedy and power hereby granted to the Beneficiary or
allowed it by law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Banks from time to time.

Nature of Rights

.  Each default in the payment of any of the Guarantied Obligations shall give
rise to a separate claim and cause of action hereunder, and separate claims or
suits may be made and brought, as the case may be, hereunder as each such
default occurs.

None of the obligations of the Guarantor hereunder shall be affected or impaired
by any waiver by the Banks of the performance or observance by the Borrower of
any of the agreements, covenants, terms or conditions contained in this
Agreement, or any indulgence in or the extension of the time for payment by the
Borrower of any amounts payable under or in connection with this Agreement or of
the time for performance by the Borrower of any other obligations under or
arising out of this Agreement or the extension or renewal thereof, or the
modification or amendment (whether material or otherwise) of any duty, agreement
or obligation of the Borrower set forth in this Agreement or the voluntary or
involuntary liquidation, sale or other disposition of all or substantially all
the assets of the Borrower, or receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings affecting the Borrower or any of
its respective assets, or the consolidation or merger of any obligor, any
set-off or counterclaim that the Banks may have against the Borrower, or any
amendment, waiver or release of any other collateral, guarantee or other
security in respect of this Agreement, or to the fullest extent permitted under
applicable law, any other cause or circumstance, whether similar or dissimilar
to the foregoing which might otherwise constitute a legal or equitable defence
available to, or discharge of, the Guarantor. 

The obligations of the Guarantor hereunder are primary, absolute, irrevocable
and unconditional.  This Guaranty is continuing in nature, shall be effective
with respect to the full amount of all Guarantied Obligations, now existing or
hereafter arising or extended, and shall remain in full force and effect and be
binding upon the Guarantor, until the payment in full of the Guarantied
Obligations.  In the event that any payment by the Borrower in respect of any
Guarantied Obligations is rescinded, avoided or must otherwise be restored or
returned for any reason whatsoever, the guaranty by the Guarantor under this
Article shall continue to be effective or will be reinstated, if necessary, and
the Guarantor shall remain liable hereunder in respect of such Guarantied
Obligations, in each case as if such payment had not been made.

[Signature Pages Follow] 57

NY:791404.13                                                                                                                                                                                        

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Five Year Credit
Agreement to be duly executed, under seal, by their respective authorized
officers as of the day and year first above written.

MOHAWK INTERNATIONAL HOLDINGS

S.À R.L., as Borrower

By: /s/: Scott Veldman 

Name: Scott Veldman 

Title: Vice President & Treasurer 

[Signature Pages Continue]

[Five Year Credit Agreement - Unilin]

NY:791404.13

--------------------------------------------------------------------------------


[Signature Page to Five Year Credit Agreement for Mohawk International Holdings
S.à r.l]

MOHAWK INDUSTRIES, INC., as Guarantor

By: /s/: Scott Veldman 

Name: Scott Veldman

Title: Vice President & Treasurer

[Signature Pages Continue]

[Five Year Credit Agreement - Unilin]

NY:791404.13

--------------------------------------------------------------------------------


[Signature Page to Five Year Credit Agreement for Mohawk International Holdings
S.à r.l]

KBC BANK NV, as Administrative Agent, the Issuer and a Bank

By: /s/: Dirk Witters

Name: Dirk Witters

Title:  Global Relationship Manager, Multinationals

[Signature Pages Continue]

[Five Year Credit Agreement - Unilin]

NY:791404.13

--------------------------------------------------------------------------------


[Signature Page to Five Year Credit Agreement for Mohawk International Holdings
S.à r.l]

ING Luxembourg SA, as a Bank

By: /s/ Yves Verhuldt

Name: Yves Verhuldt

Title: Sous-Directeur

[Five Year Credit Agreement - Unilin]

NY:791404.13

--------------------------------------------------------------------------------


Exhibit A

Opinion of Counsel for the

Administrative Agent on behalf of the Banks

To be dated as of the Closing Date and in the form attached hereto. NY:791404.13

--------------------------------------------------------------------------------


Exhibit B

OPINION OF
COUNSEL FOR THE BORROWER

To be dated as of the Closing Date and in the form attached hereto.

NY:791404.13

--------------------------------------------------------------------------------


Exhibit C

ASSIGNMENT AND ACCEPTANCE

Dated __________ ___, ________

Reference is made to the Five Year Credit Agreement dated as of ______ __, 2005
(together with all amendments or modifications thereto, the "Credit Agreement")
by and among Mohawk International Holdings S.à r.l., a corporation organized
under the laws of the Grand Duchy of Luxembourg (the "Borrower"), KBC Bank NV,
as Administrative Agent and the other banks from time to time party thereto
(collectively, the "Banks").  Terms defined in the Credit Agreement are used
herein with the same meaning.

_____________________ (the "Assignor") and ____________ (the "Assignee") agree
as follows:

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, a _____% interest in and to all of the
Assignor's rights and obligations under the Credit Agreement as of the Closing
Date (as defined below) (including, without limitation, a ____% interest (which
on the Closing Date hereof is €____________) in the aggregate principal amount
of the Assignor's Commitment).

The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Documents furnished pursuant thereto, other than
that it is the legal and beneficial owner of the interest being assigned by it
hereunder, that such interest is free and clear of any adverse claim and that as
of the date hereof the aggregate principal amount of the Assignor's Commitments
(without giving effect to assignments thereof which have not yet become
effective) is €____________ and the aggregate outstanding principal amount of
all Loans owing to it (without giving effect to assignments thereof which have
not yet become effective) is €____________; and (ii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.04(a)
thereof (or any more recent financial statements of the Borrower delivered
pursuant to Section 5.01(a) or (b) thereof) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Assignor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is a bank or financial institution;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank; (v) specifies as its Lending Office (and address for
notices) the office set forth beneath its name on the signature pages hereof,
(vi) represents and warrants that the execution, delivery and performance of
this Assignment and Acceptance are within its corporate powers and have been
duly authorized by all necessary corporate action and (vii) attaches such
documents as are necessary to indicate that all payments to be made to the
Assignee under the Credit Agreement are not subject to withholding or other
similar taxes (or at a reduced rate as per an applicable tax treaty).

The Closing Date for this Assignment and Acceptance shall be _______________
(the "Closing Date").

From and after the Closing Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent rights and obligations have been transferred to it
by this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and (ii) the Assignor shall, to the extent its rights and obligations
have been transferred to the Assignee by this Assignment and Acceptance,
relinquish its rights (other than under Section 9.04 of the Credit Agreement)
and be released from its obligations under the Credit Agreement.

NY:791404.13

--------------------------------------------------------------------------------


From and after the Closing Date, the Borrower shall make all payments in respect
of the interest assigned hereby to the Assignee.  The Assignor and Assignee
shall make all appropriate adjustments in payments for periods prior to such
acceptance by the Borrower directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of England.

[NAME OF ASSIGNOR]

By:         

Name:____________________________
Title: ____________________________

[NAME OF ASSIGNEE]

By:         

Name:____________________________
Title: ____________________________

Lending Office:

[Address]

CONSENTED AND AGREED TO:

MOHAWK INTERNATIONAL HOLDINGS S.À R.L., as Borrower

By:         

Name:____________________________
Title: ____________________________

KBC BANK NV,

as Administrative Agent

By:         

Name:____________________________
Title: ______________________________

NY:791404.13

--------------------------------------------------------------------------------


Exhibit D-1

NOTICE OF BORROWING

___________, _______

KBC Bank NV, as Administrative Agent

                                                               

                                                               

                                                               

Attention:                                             

Re:          Five Year Credit Agreement dated as of ____________, 2005 (as
amended or modified from time to time, the "Credit Agreement") by and among
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., as Borrower, KBC BANK NV, as
Administrative Agent, and the other Banks from time to time party thereto.

Ladies and Gentlemen:

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.

This Notice of Borrowing is delivered to you pursuant to Section 2.02 of the
Credit Agreement.

The Borrower hereby requests a Eurocurrency Borrowing in the aggregate principal
amount of ________________ to be made on ______________, 20____[1], and for
interest to accrue thereon at the rate established by the Credit Agreement for
Eurocurrency Loans.  The duration of the Interest Period with respect thereto
shall be [1 month] [2 months] [3 months] [6 months] [12 months].  The Permitted
Currency in which such Loan shall be made is ______________.

The proceeds of any borrowing requested hereunder shall be made available to the
Borrower by ______________________.

[Signature Page Follows] NY:791404.13

--------------------------------------------------------------------------------


The Borrower has caused this Notice of Borrowing to be executed and delivered by
its duly authorized officer this _________ day of ______________, 20____.


MOHAWK INTERNATIONAL HOLDINGS

S.À R.L., as Borrower

By:         

Name:____________________________
Title: ____________________________

NY:791404.13

--------------------------------------------------------------------------------


Exhibit D-2

NOTICE OF CONTINUATION

_____________________, 20____

KBC Bank NV, as Administrative Agent

                                                               

                                                               

                                                               

Attention:                                             

Re:          Five Year Credit Agreement dated as of ____________, 2005 (as
amended or modified from time to time, the "Credit Agreement") by and among
MOHAWK INTERNATIONAL HOLDINGS S.À R.L., as Borrower, KBC BANK NV, as
Administrative Agent, and the other Banks from time to time party thereto.

Ladies and Gentlemen:

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.

This Notice of Continuation is delivered to you pursuant to Section 2.03 of the
Credit Agreement.

With respect to the Eurocurrency Loans denominated in ________________ in the
aggregate amount of ___________ each of which has an Interest Period ending on
_____________, the Borrower hereby requests that such Loans be continued as
Eurocurrency Loans in the aggregate principal amount of __________ to be made on
such date, and for interest to accrue thereon at the rate established by the
Credit Agreement.  The duration of the Interest Period with respect thereto
shall be [1 month] [2 months] [3 months] [6 months] [12 months].

The Borrower has caused this Notice of Continuation to be executed and delivered
by its duly authorized officer this ______ day of ____________, 20___.

MOHAWK INTERNATIONAL HOLDINGS     S.À R.L., as Borrower

By: ________________________________
Name:_______________________________

Title: _______________________________
NY:791404.13

--------------------------------------------------------------------------------


Exhibit E

COMPLIANCE CERTIFICATE

Reference is made to the Five Year Credit Agreement dated as of ________ __,
2005 (as amended or modified from time to time, the "Credit Agreement") by and
among MOHAWK INTERNATIONAL HOLDINGS S.À R.L., as Borrower, KBC BANK NV, as
Administrative Agent, and the other Banks from time to time party thereto.

Pursuant to Section 5.01(c) of the Credit Agreement, ____________, the duly
authorized _____________________ of the Guarantor hereby certifies, on behalf of
the Guarantor, to the Banks that the information contained in the Compliance
Check List attached hereto is true, accurate and complete as of ____________,
_____, and that no Defaults or Events of Default exist.

By: ________________________________

Name: ______________________________

Title: _______________________________

NY:791404.13

--------------------------------------------------------------------------------


COMPLIANCE CHECK LIST

(Mohawk Industries, Inc.)

____________

____________, _____

1. Debt to Capitalization Ratio (Section 5.03)

The Debt to Capitalization Ratio shall be less than or equal to 0.65 to 1.00 at
the end of each Fiscal Quarter; provided, that for any Fiscal Quarter ending on
or after the date that is 1 year following the closing date of the Unilin
Acquisition and for each Fiscal Quarter thereafter, the Debt to Capitalization
shall be less than or equal to 0.60 to 1.00 at the end of each Fiscal Quarter.

(a)           Consolidated Debt
                                                                                                                             
$_______

(b)           Consolidated Total Capital
                                                                                                               
$_______

                Actual Ratio of (a) to (b)
                                                                                                   
________

                Maximum Ratio
                                                                    <0.65 to
1.00 or <0.60 to 1.00

                                                                                                                                               
(as applicable)

                Debt Rating (most
recent)                                                  ______ Moody's; _______
S&P

                Pricing Level from Debt Rating
                                                                         Level
________

                Applicable Margin:

                Base Rate:
                                                                                                                                           
______%*[2]

                Eurocurrency:
                                                                                                                                     
______%*

                Facility Fee
                                                                                                                                          
______%*

                Utilization Fee
                                                                                                                     
______%*

2.             Negative Pledge (Section 5.06) and Subsidiary Debt (Section
5.18):

                Liens permitted under paragraphs (a) through (h) of Section 5.06
                             $________

                Debt of Subsidiaries incurred pursuant to paragraph (e) of

                Section 5.18
                                                                                                                                         
$________

                Total:                                                     
                                                                                               
$________

                Limitation - 15% of Consolidated Net Worth
                                                              $________

NY:791404.13

--------------------------------------------------------------------------------


3.             Calculations with respect to Asset Securitizations:

                Outstanding attributed principal amount under any

                Asset Securitization
                                                                                                                          
$________

NY:791404.13

--------------------------------------------------------------------------------


Exhibit F

Form of Accession Letter

To:          KBC BANK NV, as Administrative Agent

From:      [Additional Borrower] and [Borrower]

Dated:   

Dear Sirs

MOHAWK INTERNATIONAL HOLDINGS S.À R.L. -Five Year Credit Agreement

dated as of [        ], 2005 (the "Agreement")

We refer to the Agreement.  This is an Accession Letter.  Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

[Additional Borrower] agrees to become an Additional Borrower and to be bound by
the terms of the Agreement as an Additional Borrower pursuant to Clause 9.21
(Additional Borrowers) of the Agreement.  [Additional Borrower] is a company
duly incorporated under the laws of [name of relevant jurisdiction].

[Additional Borrower's] administrative details are as follows:

Address:               

Telephone No:

Telecopy No:       

Attention:             

This Accession Letter is governed by English law.

[Additional Borrower], as Additional Borrower

By:         

Name:     ______________________________
Title:       _______________________________

MOHAWK INTERNATIONAL HOLDINGS     S.À R.L., as Borrower

By:         

Name:                                                 
______________________________
Title:                                      
_______________________________NY:791404.13

--------------------------------------------------------------------------------


Schedule 1.01(a)

Commitments and Lending Offices

BANK

COMMITMENT

LENDING OFFICE

KBC Bank NV

€65,000,000

KBC Bank NV, Dublin Branch

Sandwith Street,

Dublin 2

Ireland

ING Luxembourg SA

€65,000,000

ING Luxembourg SA

52, route d'Esch  L-2965 Luxembourg

Luxembourg

 

 

 

 

 

 

 

 

 

NY:791404.13

--------------------------------------------------------------------------------


 

Schedule 2.06

Calculation of the Mandatory Cost

General

The Mandatory Cost is to compensate a Bank for the cost of compliance with the
requirements of the European Central Bank.

The Mandatory Cost is expressed as a percentage rate per annum.

The Mandatory Cost is the weighted average (weighted in proportion to the
percentage share of each Bank in the relevant Loan) of the rates for the Banks
calculated by the Administrative Agent in accordance with this Schedule.

The Administrative Agent must distribute each amount of Mandatory Cost among the
Banks on the basis of the amount of their respective Commitments.

Any determination by the Administrative Agent pursuant to this Schedule will be,
in the absence of manifest error, conclusive and binding on all the parties
hereto

Banks lending from a Lending Office in a Participating Member State

The relevant rate for a Bank lending from a Lending Office in a Participating
Member State is the percentage rate per annum notified by that Bank to the
Administrative Agent.  This percentage rate per annum must be certified by that
Bank in its notice to the Administrative Agent as its reasonable determination
of the cost (expressed as a percentage of that Bank's share in all Loans made
from that Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

If a Bank fails to specify a rate under paragraph 0 above, the Administrative
Agent will assume that the Bank has not incurred any such cost.

Banks lending from a Lending Office in the U.K.

The relevant rate for a Bank lending from a Lending Office in the U.K. is
calculated in accordance with the following formulae:

for a Loan in Sterling:






for any other Loan:



where on the day of application of the formula:

A             is the percentage of that Bank's eligible liabilities (in excess
of any stated minimum) which the Bank of England requires it to hold on a
non-interest-bearing deposit account in accordance with its cash ratio
requirements;

B             is the percentage rate of EURIBOR for the relevant Interest
Period;

NY:791404.13

--------------------------------------------------------------------------------


C             is the percentage (if any) of that Bank's eligible liabilities
which the Bank of England requires it to place as an interest-bearing special
deposit;

D             is the percentage rate per annum payable by the Bank of England on
interest bearing special deposits; and

E              is calculated by the Administrative Agent as being the average of
the rates of charge under the fees rules supplied by the Reference Banks to the
Administrative Agent under paragraph 0 below and expressed in pounds per £1
million.

For the purposes of this paragraph 0:

eligible liabilities and special deposit(s) have the meanings given to them at
the time of application of the formula pursuant to the Bank of England Act 1998
or (as appropriate) by the Bank of England;

fees rules means the then current rules on periodic fees in the Supervision
Manual of the FSA Handbook or any other law or regulation as may then be in
force for the payment of fees for the acceptance of deposits;

fee tariffs means the fee tariffs specified in the fees rules under fee-block
Category A1 (Deposit acceptors) (ignoring any minimum fee or zero rated fee
required pursuant to the fees rules but applying any applicable discount rate);
and

tariff base has the meaning given to it in, and will be calculated in accordance
with, the fees rules.

In the application of the formulae, A, B, C and D are included as figures and
not as percentages, e.g. if A = 0.5 per cent. and B = 15 per cent., AB is
calculated as 0.5 x 15.  A negative result obtained by subtracting D from B is
taken as zero.

Each rate calculated in accordance with a formula is, if necessary, rounded
upward to four decimal places.

If requested by the Administrative Agent, each Reference Bank must, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent the rate of charge payable by that Reference Bank to the
Financial Services Authority under the fees rules for that financial year of the
Financial Services Authority (calculated by that Reference Bank as being the
average of the fee tariffs applicable to that Reference Bank for that financial
year) and expressed in pounds per £1 million of the tariff base of that
Reference Bank.

Each Bank must supply to the Administrative Agent the information required by it
to make a calculation of the rate for that Bank.    In particular, each Bank
must supply the following information on or prior to the date on which it
becomes a Bank:

the jurisdiction of its Lending Office; and

any other information that the Administrative Agent reasonably requires for that
purpose.

Each Bank must promptly notify the Administrative Agent of any change to the
information supplied to it under this paragraph.

The percentages of each Bank for the purposes of A and C above and the rates of
charge of each Reference Bank for the purpose of E above are determined by the
Administrative Agent based upon the information supplied to it under paragraphs
(d) and (e) above.  Unless a Bank notifies the Administrative Agent to the
contrary, the Administrative Agent may assume that the Bank's obligations in
respect of cash ratio deposits and special deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
U.K.

The Administrative Agent has no liability to any party to this Agreement if its
calculation over or under compensates any Bank.  The Administrative Agent is
entitled to assume that the information provided by any Bank or Reference Bank
under this Schedule 2.06 is true and correct in all respects.

NY:791404.13

--------------------------------------------------------------------------------


Banks lending from a Lending Office in the U.S.

                The relevant rate for the Bank if it is lending from a Lending
Office in the U.S. is defined to mean, for any day for which the formula
applies, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages on that day established by the Fed (including
those imposed by Regulation D of the Fed as well as any marginal, special,
emergency or supplemental reserves) expressed as a decimal, to which the Bank is
subject with respect to for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Fed).  Loans shall be deemed
to constitute eurocurrency funding and to be subject to the reserve requirements
established by the Fed without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Bank under Regulation D
or any comparable regulation.

Changes

The Administrative Agent may, after consultation with the Borrower, determine
and notify all the parties hereto of any amendment to this Schedule which is
required to reflect:

any change in law or regulation; or

any requirement imposed by the European Central Bank (or, in any case, any
successor authority).

NY:791404.13

--------------------------------------------------------------------------------


Schedule 4.05

Litigation

None.

NY:791404.13

--------------------------------------------------------------------------------


Schedule 4.08

Subsidiaries

NY:791404.13

--------------------------------------------------------------------------------


 

Name of Subsidiary

Jurisdiction of Formation

Holders of Equity Interest

Mohawk Carpet Corporation

Delaware

Borrower

World International, Inc.

Barbados

Mohawk Carpet Corporation

Mohawk Servicing, Inc.

Delaware

Mohawk Carpet Corporation

Mohawk Factoring, Inc.

Delaware

Mohawk Carpet Corporation (79.3%)

World International, Inc. (20.7%)

Aladdin Manufacturing Corporation

Delaware

Mohawk Carpet Corporation

Mohawk International FSC, Inc.

Barbados

Mohawk Carpet Corporation

Horizon Europe, Inc.

Georgia

Aladdin Manufacturing Corporation

Mohawk Mills, Inc.

Delaware

Aladdin Manufacturing Corporation

Mohawk Brands, Inc.

Delaware

Aladdin Manufacturing Corporation

Mohawk Resources, Inc.

Delaware

Mohawk Carpet Corporation

Mohawk Canada Corporation

Nova Scotia

Mohawk Carpet Corporation

Aladdin of Texas Holdings, LLC

Delaware

Mohawk Mills, Inc.

Mohawk Carpet Distribution, L.P.

Delaware

Mohawk Mills, Inc. (99%)

Aladdin of Texas Holdings, LLC (1%)

Mohawk Carpet Transportation of Georgia, LLC

Delaware

Mohawk Carpet Distribution, L.P.

Dal-Tile International Inc.

Delaware

Borrower

Dal-Tile Group Inc.

Delaware

Dal-Tile International Inc.

Dal-Tile Corporation

Pennsylvania

Dal-Tile Group Inc.

DTM/CM Holdings Inc.

Delaware

Dal-Tile Group Inc.

Dal-Tile Canada Inc.

Ontario, Canada

Dal-Tile Group Inc.

Dal-Tile Mexico S.A. de C.V.

Mexico

Dal-Tile Group Inc. (99.985%)

DTM/CM Holdings Inc. (0.004%)

Dal-Tile Corporation (0.011%)

Dal-Tile Puerto Rico Inc.

Puerto Rico

Dal-Tile Corporation

DTG Tile LLC.

Delaware

Dal-Tile Corporation

DTL Tile LLC

Delaware

Dal-Tile Corporation

Dal-Tile I LLC

Delaware

Dal-Tile Corporation

Dal-Elite L.P.

Texas

DTL Tile Corp. (99%)

DTG Tile Corp. (1%)

Dal-Italia LLC (80%)

Delaware

Dal-Tile I LLC (80%)

EMILAMERICA, Inc. (unrelated) (20%)

Dal-Tile Services, Inc.

Delaware

Dal-Tile Corporation

Dal-Tile SSC East, Inc.

Delaware

Dal-Tile Corporation

Dal-Tile SSC West, Inc.

Delaware

Dal-Tile Corporation

Mohawk ESV, Inc.

Delaware

Mohawk Carpet Corporation

Aladdin Texas, LLC

Delaware

Mohawk Carpet Distribution, L.P.

Lees Mohawk (UK) Limited UK

United Kingdom

Mohawk Carpet Corporation

Mohawk Commercial, Inc.

Delaware

Mohawk Carpet Corporation

Mohawk International Holdings S.à r.l.

Luxembourg

Mohawk Global Investments S.à r.l.

Mohawk International (Europe) S.à r.l.

Luxembourg

Mohawk International Holdings S.à r.l.

Unilin Flooring BVBA

Belgium

Mohawk International Holdings S.à r.l.

Mohawk International (Europe) S.à r.l. (1 share only)

Unilin Holding NV

Belgium

Unilin Flooring BVBA

Mohawk International (Europe) S.à r.l. (1 share only)

Unilin Industries NV

Belgium

Unilin Holding NV (99.43%)

Unilin Flooring BVBA (0.57%)

Unilin IMMO NV

Belgium

Unilin Holding NV (99.9%)

Unilin Industries NV (0.1%)

Unilin Holding Inc.

North Carolina

Unilin Flooring BVBA

Unilin Flooring NC LLC

North Carolina

Unilin Holding Inc.

Fibrolin Partnership

Nevada

Unilin Flooring BVBA (99%)

Unilin Industries NV (1%)

Unifin Inc.

Delaware

Fibrolin Partnership

Unilin NV

Belgium

Unilin Industries NV (99.9%)

Unilin Holding NV (0.1%)

Unilin Holding SAS

France

Unilin Décor NV (74%)

Unilin NV (16%)

Unilin Systems NV (10%)

Unilin SAS

France

Unilin Holding SAS

Unilin US MDF Branch

Belgium

Unilin Flooring BVBA (98.05%)

Unilin NV (1.95%)

Unilin Décor NV

Belgium

Unilin Industries NV (99.975%)

Unilin NV (0.025%)

Eurokit NV

Belgium

Unilin Décor NV (92%)

Unilin Industries NV (8%)

Unilin Systems NV

Belgium

Unilin Industries NV (99.9%)

Unilin NV (0.01%)

Unilin Systems SA

France

Unilin Systems  NV (99.76%)

Private (0.24%)

Unilin Systems Sud SAS

France

Unilin Systems SA (93.5%)

Unilin Systems NV (5.7%)

Private (0.8%)

Unilin Beheer BV

The Netherlands

Unilin Systems NV

Unilin/Multipre BV

The Netherlands

Unilin Beheer BV

Unilin Systems BV

The Netherlands

Unilin Beheer BV

Opstalan Holdings BV

The Netherlands

Unilin Systems NV

Opstalan BV

The Netherlands

Opstalan Holding BV

Cevotrans BV

The Netherlands

Opstalan BV

IBC Timmerfabriek BV

The Netherlands

Opstalan BV

Flooring Industries Ltd.

Ireland

Unilin Industries NV

Timber Technique Services

Ireland

Flooring Industries Ltd.

Timber Technique Finance Ltd.

Ireland

Flooring Industries Ltd.

Unilin GMBH

Germany

Unilin Industries NV

Unilin UK Ltd.

United Kingdom

Unilin Industries NV

Mohawk International Holdings (DE) Corporation

Delaware

Borrower

Mohawk Rock Holdings Limited

Gibraltar

Mohawk International Holdings (DE) Corporation

Mohawk Global Investments S.à r.l.

Luxembourg

Mohawk Rock Holdings Limited

NY:791404.13

--------------------------------------------------------------------------------


Schedule 5.06

Existing Liens

Description of Leases

Starting Date

End Date

Total Reimbursements

Unilin NV - Locabel 2002

12/20/2002

9/20/2010

€11,079,591.66

Unilin SA - Locabel II

8/20/2000

5/20/2008

€14,176,874.76

Unilin SA - Locindus I

12/17/1999

6/17/2009

€7,448,993.95

2/3/2001

6/17/2009

€1,902,191.23

Unilin SA - Locindus II

3/4/2004

6/17/2009

€9,504,147.58

Systems Sud SAS - crédit bail

6/1/2003

3/1/2018

€476,161.16

NY:791404.13

--------------------------------------------------------------------------------


Schedule 9.21

Conditions Precedent Required To Be
Delivered By An Additional Borrower

1.             An Accession Letter, duly executed by the Additional Borrower and
the Borrower.

2.             A copy of the constitutional documents of the Additional
Borrower.

3.             A copy of a resolution of the board of directors of the
Additional Borrower:

(a)           approving the terms of, and the transactions contemplated by, the
Accession Letter and the Loan Documents and resolving that it execute the
Accession Letter;

(b)           authorising a specified person or persons to execute the Accession
Letter on its behalf; and

(c)           authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all other documents and notices (including, in relation to an
Additional Borrower, any Notice of Borrowing or Notice of Continuation) to be
signed and/or dispatched by it under or in connection with the Loan Documents

4.             A specimen of the signature of each person authorised by the
resolution referred to in paragraph 3 above.

5.             A certificate of the Additional Borrower (signed by a director or
officer) confirming that borrowing under this Agreement would not cause any
borrowing or similar limit binding on it to be exceeded.

6.             A certificate of an authorised signatory of the Additional
Borrower certifying that each copy document listed in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

7.             A copy of any other authorisation or other document, opinion or
assurance which the Administrative Agent considers to be necessary or desirable
in connection with the entry into and performance of the transactions
contemplated by the Accession Letter or for the validity and enforceability of
any Loan Document.

8.             If available, the latest audited financial statements of the
Additional Borrower.

9.             A legal opinion of the legal advisers to the Administrative Agent
in the jurisdiction in which the Additional Borrower is incorporated.

10.           If the proposed Additional Borrower is incorporated in a
jurisdiction other than England and Wales, evidence that the process agent
specified in Clause 9.22 (Service of process), if not an Borrower, has accepted
its appointment in relation to the proposed Additional Borrower.

NY:791404.13

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

[1] Complete with a Business Day pursuant to the requirements of Section
2.02(a).

*  Subject to verification by the Banks.

--------------------------------------------------------------------------------